 

 


 

CREDIT AGREEMENT

among

PARTNERRE LTD.

VARIOUS DESIGNATED SUBSIDIARY BORROWERS,

VARIOUS LENDING INSTITUTIONS,

and

JPMORGAN CHASE BANK, N.A. (F/K/A JPMORGAN CHASE BANK),

as ADMINISTRATIVE AGENT,

______________________________________

Dated as of June 17, 2004 and

Amended and Restated as of September 30, 2005

_______________________________________

$700,000,000

 

 


 

J.P. MORGAN SECURITIES INC.,

as SOLE LEAD ARRANGER AND SOLE BOOKRUNNER,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as CO-ARRANGER and SYNDICATION AGENT

and

BARCLAYS BANK PLC,

CREDIT SUISSE

 

and

 

HSBC BANK U.S.A.,

as CO-DOCUMENTATION AGENTS

 

 

 

 

 

 

 



 

 

CREDIT AGREEMENT, dated as of June 17, 2004 and amended and restated as of
September 30, 2005, among PARTNERRE LTD., a company organized under the laws of
Bermuda (the “Company”) the Designated Subsidiary Borrowers (as hereinafter
defined) from time to time party hereto, the lenders from time to time party
hereto (each, a “Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE
BANK, N.A. (f/k/a JPMorgan Chase Bank) (“JPMorgan Chase”) as Administrative
Agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, all capitalized terms used herein and defined in Section 10 are used
herein as so defined.

W I T N E S S E T H:

WHEREAS, the Company, certain of the Designated Subsidiary Borrowers, the
Existing Lenders and JPMorgan Chase, as Administrative Agent, are parties to a
Credit Agreement, dated as of June 17, 2004 (as the same has been amended,
modified or supplemented to, but not including, the Restatement Effective Date,
the “Existing Credit Agreement”); and

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement in its entirety in the form of this Agreement, subject to and on the
terms and conditions set forth herein, and the Lenders are willing to make
available to the Company and the Designated Subsidiary Borrowers the credit
facilities provided herein;

NOW, THEREFORE, the Company, the Designated Subsidiary Borrowers, the Lenders
and the Administrative Agent agree that, on the Restatement Effective Date, the
Existing Credit Agreement shall be and is hereby amended and restated in its
entirety as follows:

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Amount and Terms of Credit.

1.01      Commitment. (a)Subject to and upon the terms and conditions herein set
forth, each Lender severally agrees, at any time and from time to time on and
after the Restatement Effective Date and prior to the Final Maturity Date, to
make a loan or loans (each, a “Revolving Loan” and, collectively, the “Revolving
Loans”) to one or more of the Borrowers (on a several basis), which Revolving
Loans (i) shall be made and maintained in Dollars; (ii) may be repaid and
reborrowed in accordance with the provisions hereof; (iii) except as hereinafter
provided, may, at the option of each Borrower, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans, provided that all
Revolving Loans made as part of the same Borrowing shall, unless otherwise
specified herein, consist of Revolving Loans of the same Type; and (iv) shall
not exceed in aggregate Principal Amount outstanding at any time either (x) the
Loan Sublimit at such time or (y) when added to the sum of the aggregate
Principal Amount of all Competitive Bid Loans then outstanding and all Letter of
Credit Outstandings at such time, the Total Commitment at such time.

(b)        Subject to and upon the terms and conditions herein set forth, each
Lender severally agrees that one or more Borrowers may (on a several basis)
incur a loan or loans (each, a “Competitive Bid Loan” and, collectively, the
“Competitive Bid Loans”) from one or more

 

 

 

 

 

 

 



 

Bidder Lenders pursuant to a Competitive Bid Borrowing at any time and from time
to time on and after the Restatement Effective Date and prior to the date which
is three Business Days preceding the date which is 10 days prior to the Final
Maturity Date, provided that after giving effect to any Competitive Bid
Borrowing and the use of the proceeds thereof, the aggregate Principal Amount of
Competitive Bid Loans outstanding shall not exceed either (x) when added to the
aggregate Principal Amount of Revolving Loans then outstanding, the Loan
Sublimit at such time or (y) when added to the aggregate Principal Amount of all
Revolving Loans then outstanding and the Letter of Credit Outstandings at such
time, the Total Commitment at such time.

1.02      Minimum Borrowing Amounts, etc. The aggregate Principal Amount of each
Borrowing shall not be less than the Minimum Borrowing Amount. More than one
Borrowing may be incurred on any day, provided that at no time shall there be
outstanding more than 10 Borrowings of Eurodollar Loans.

1.03      Notice of Borrowing of Revolving Loans. (a)Whenever a Borrower desires
to incur Revolving Loans, it shall give the Administrative Agent at its Notice
Office, (x) prior to 11:00 A.M. (New York time) at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing of Eurodollar Loans, and (y) written notice (or telephonic notice
promptly confirmed in writing) prior to 10:00 A.M. (New York time) on the date
of Borrowing in the case of each Borrowing of Base Rate Loans. Each such notice
(each, a “Notice of Borrowing”) shall be in the form of Exhibit A-1 and shall be
irrevocable and shall specify (i) the identity of the applicable Borrower, (ii)
the aggregate principal amount of the Revolving Loans to be made pursuant to
such Borrowing, (iii) the date of Borrowing (which shall be a Business Day),
(iv) whether the respective Borrowing shall consist of Base Rate Loans or
Eurodollar Loans and (v) if such Borrowing consists of Eurodollar Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing, of the portion thereof to be
funded by such Lender and of the other matters covered by the Notice of
Borrowing.

(b)        Without in any way limiting the obligation of each Borrower to
confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may prior to receipt of written confirmation act without
liability upon the basis of such telephonic notice, believed by it in good faith
to be from an Authorized Officer of such Borrower. In each such case, each
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice absent manifest error.

1.04      Competitive Bid Borrowings. (a)Whenever a Borrower desires to incur a
Competitive Bid Borrowing, it shall deliver to the Administrative Agent, prior
to 11:00 A.M. (New York time) (x) at least four Business Days prior to the date
of such proposed Competitive Bid Borrowing, in the case of a Spread Borrowing,
and (y) at least one Business Day prior to the date of such proposed Competitive
Bid Borrowing, in the case of an Absolute Rate Borrowing which is
Dollar-denominated and at least three Business Days prior to the date of such
proposed Competitive Bid Borrowing, in the case of Absolute Rate Borrowing which
is an Alternate Currency Loan, a written notice substantially in the form of
Exhibit A-2 hereto (a “Notice of Competitive Bid Borrowing”), which notice shall
specify in each case (i) the identity of the

 

 

 

2

 

 

 



 

applicable Borrower, (ii) the date (which shall be a Business Day) and the
aggregate amount of the proposed Competitive Bid Borrowing, (iii) the maturity
date for repayment of each and every Competitive Bid Loan to be made as part of
such Competitive Bid Borrowing (which maturity date may be (A) up to six months
after the date of such Competitive Bid Borrowing in the case of a Spread
Borrowing and (B) no fewer than seven days and no more than 180 days after the
date of such Competitive Bid Borrowing in the case of an Absolute Rate
Borrowing, provided that in no event shall the maturity date of any Competitive
Bid Borrowing be later than the tenth Business Day preceding the Final Maturity
Date), (iv) the interest payment date or dates relating thereto, (v) whether the
proposed Competitive Bid Borrowing is to be an Absolute Rate Borrowing or a
Spread Borrowing, (vi) in the case of an Alternate Currency Loan, the Alternate
Currency for such Competitive Bid Borrowing, and (vii) any other terms to be
applicable to such Competitive Bid Borrowing. The Administrative Agent shall
promptly notify each Bidder Lender by telephone or facsimile of each such
request for a Competitive Bid Borrowing received by it from a Borrower and of
the contents of the related Notice of Competitive Bid Borrowing.

(b)        Each Bidder Lender shall, if, in its sole discretion, it elects to do
so, irrevocably offer to make one or more Competitive Bid Loans to the
applicable Borrower as part of such proposed Competitive Bid Borrowing at a rate
or rates of interest specified by such Bidder Lender in its sole discretion and
determined by such Bidder Lender independently of each other Bidder Lender, by
notifying the Administrative Agent (which shall give prompt notice thereof to
such Borrower by facsimile), before 9:30 A.M. (New York time) on the date (the
“Reply Date”) which is (x) in the case of an Absolute Rate Borrowing which is
Dollar-denominated, the date of such proposed Competitive Bid Borrowing and in
the case of an Absolute Rate Borrowing which is an Alternate Currency Loan, two
Business Days before the date of such Competitive Bid Borrowing or (y) in the
case of a Spread Borrowing, three Business Days before the date of such proposed
Competitive Bid Borrowing, of the minimum amount and maximum amount of each
Competitive Bid Loan which such Bidder Lender would be willing to make as part
of such proposed Competitive Bid Borrowing (which amounts may, subject to the
proviso contained in Section 1.01(b), exceed such Bidder Lender’s Commitment),
the rate or rates of interest therefor and such Bidder Lender’s lending office
with respect to such Competitive Bid Loan; provided that if the Administrative
Agent in its capacity as a Bidder Lender shall, in its sole discretion, elect to
make any such offer, it shall notify the respective Borrower of such offer
before 9:15 A.M. (New York time) on the Reply Date. If any Bidder Lender shall
elect not to make such an offer, such Bidder Lender shall so notify the
Administrative Agent, before 9:30 A.M. (New York time) on the Reply Date, and
such Bidder Lender shall not be obligated to, and shall not, make any
Competitive Bid Loan as part of such Competitive Bid Borrowing; provided that
the failure by any Bidder Lender to give such notice shall not cause such Bidder
Lender to be obligated to make any Competitive Bid Loan as part of such proposed
Competitive Bid Borrowing.

(c)        The applicable Borrower shall, in turn, before 10:30 A.M. (New York
time) on the Reply Date, either:

(i)         cancel such Competitive Bid Borrowing by giving the Administrative
Agent notice to such effect (it being understood and agreed that if such
Borrower gives no such notice of cancellation and no notice of acceptance
pursuant to clause (ii) below, then such Borrower shall be deemed to have
canceled such Competitive Bid Borrowing), or

 

 

 

3

 

 

 



 

 

(ii)         accept one or more of the offers made by any Bidder Lender or
Bidder Lenders pursuant to clause (b) above by giving notice (in writing or by
telephone confirmed in writing) to the Administrative Agent of the amount of
each Competitive Bid Loan (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to the
applicable Borrower by the Administrative Agent on behalf of such Bidder Lender
for such Competitive Bid Borrowing pursuant to clause (b) above) to be made by
each Bidder Lender as part of such Competitive Bid Borrowing, and reject any
remaining offers made by Bidder Lenders pursuant to clause (b) above by giving
the Administrative Agent notice to that effect; provided that the acceptance of
offers may only be made on the basis of ascending Absolute Rates (in the case of
an Absolute Rate Borrowing) or Spreads (in the case of a Spread Borrowing), in
each case commencing with the lowest rate so offered; provided further, however,
that if offers are made by two or more Bidder Lenders at the same rate and
acceptance of all such equal offers would result in a greater principal amount
of Competitive Bid Loans being accepted than the aggregate principal amount
requested by the applicable Borrower, if such Borrower elects to accept any such
offers such Borrower shall accept such offers pro rata from such Bidder Lenders
(on the basis of the maximum amounts of such offers) unless any such Bidder
Lender’s pro rata share would be less than the minimum amount specified by such
Bidder Lender in its offer, in which case such Borrower shall have the right to
accept one or more such equal offers in their entirety and reject the other
equal offer or offers or to allocate acceptance among all such equal offers (but
giving effect to the minimum and maximum amounts specified for each such offer
pursuant to clause (b) above), as such Borrower may elect in its sole
discretion.

(d)        If any Competitive Bid Borrowing is cancelled or deemed cancelled
pursuant to clause (c)(i) above, the Administrative Agent shall give prompt
notice thereof to the Bidder Lenders and such Competitive Bid Borrowing shall
not be made.

(e)        If the applicable Borrower accepts one or more of the offers made by
any Bidder Lender or Bidder Lenders pursuant to clause (c)(ii) above, the
Administrative Agent shall in turn promptly notify (x) each Bidder Lender that
has made an offer as described in clause (b) above, of the date and aggregate
amount of such Competitive Bid Borrowing and whether or not any offer or offers
made by such Bidder Lender pursuant to clause (b) above have been accepted by
the Borrower and (y) each Bidder Lender that is to make a Competitive Bid Loan
as part of such Competitive Bid Borrowing, of the amount of each Competitive Bid
Loan to be made by such Bidder Lender as part of such Competitive Bid Borrowing.

1.05      Disbursement of Funds. (a)No later than 12:00 Noon (New York time) (or
(i) 1:00 P.M. (New York time) in the case of a Borrowing of Base Rate Loans for
which the applicable Notice of Borrowing was given on the date of borrowing and
(ii) 3:00 P.M. (New York time) in the case of a Competitive Bid Borrowing) on
the date specified in each Notice of Borrowing or Notice of Competitive Bid
Borrowing, each Lender will make available its pro rata share, if any, of such
Borrowing requested to be made on such date. All such amounts shall be made
available to the Administrative Agent in the relevant Approved Currency, as the
case may be, and immediately available funds at the Payment Office and the
Administrative Agent promptly will make available to the applicable Borrower by
depositing to the account designated by such Borrower, which account shall be at
an institution in the same city as the respective

 

 

 

4

 

 

 



 

Payment Office, the aggregate of the amounts so made available in the type of
funds received. Unless the Administrative Agent shall have been notified by any
Lender participating in a Borrowing prior to the date of such Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the applicable Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available same to the applicable Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the applicable
Borrower, and such Borrower shall pay such corresponding amount to the
Administrative Agent within three Business Days of receipt of such notice unless
previously paid by such Lender. The Administrative Agent shall also be entitled
to recover on demand from such Lender or such Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to such
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (x) if paid by such Lender,
the overnight Federal Funds Effective Rate or (y) if paid by such Borrower, the
then applicable rate of interest, calculated in accordance with Section 1.09,
for the respective Loans.

(b)        Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
each Borrower may have against any Lender as a result of any default by such
Lender hereunder.

1.06      Notes.  (a)To the extent requested by a Lender, each Borrower’s
obligation to pay the principal of, and interest on, the Loans made to it by
each Lender shall be evidenced (i) if Revolving Loans, by a promissory note
substantially in the form of Exhibit B-1 with blanks appropriately completed
(each, a “Revolving Note” and, collectively, the “Revolving Notes”) and (ii) if
Competitive Bid Loans, by a promissory note substantially in the form of Exhibit
B-2 with blanks appropriately completed (each a “Competitive Bid Note” and,
collectively, the “Competitive Bid Notes”). Each Irish Designated Subsidiary
Borrower shall pay any and all applicable stamp taxes or duties payable in
connection with any Notes issued by it.

(b)        Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and will, prior to any transfer
of any of its Notes, endorse on the reverse side thereof the outstanding
Principal Amount of Loans evidenced thereby. Failure to make any such notation
shall not affect a Borrower’s obligations in respect of such Loans.

1.07      Conversions. Each Borrower shall have the option to convert on any
Business Day all or a portion at least equal to the applicable Minimum Borrowing
Amount of its Revolving Loans constituting Base Rate Loans or Eurodollar Loans
into a Borrowing or Borrowings of Revolving Loans constituting Eurodollar Loans
or Base Rate Loans, respectively, provided that (i) no partial conversion shall
reduce the outstanding principal amount of the

 

 

 

5

 

 

 



 

Eurodollar Loans made pursuant to a Borrowing to less than the Minimum Borrowing
Amount applicable thereto, (ii) Base Rate Loans may not be converted into
Eurodollar Loans when a Default or Event of Default is then in existence if the
Administrative Agent or the Required Lenders shall have determined in its or
their sole discretion not to permit such conversion and (iii) Borrowings of
Eurodollar Loans resulting from this Section 1.07 shall be limited in number as
provided in Section 1.02. Each such conversion shall be effected by the
respective Borrower giving the Administrative Agent at the Notice Office, prior
to 12:00 Noon (New York time), at least three Business Days’ (or one Business
Day in the case of a conversion into Base Rate Loans) prior written notice (or
telephonic notice promptly confirmed in writing) (each, a “Notice of
Conversion”) specifying the Revolving Loans to be so converted, the Type of
Loans (as to interest option) to be converted into and, if to be converted into
a Borrowing of Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Loans.

1.08      Pro Rata Borrowings, etc. All Revolving Loans incurred pursuant to a
Borrowing shall be made by the Lenders pro rata on the basis of their respective
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender in its obligation to make Revolving Loans hereunder,
and that each Lender shall be obligated to make the Revolving Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder and regardless of whether such Lender has made
any Competitive Bid Loans hereunder.

1.09      Interest.  (a)The unpaid principal amount of each Base Rate Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) or conversion at a rate per annum which shall at all
times be equal to the sum of the Base Rate plus the Applicable Margin each as in
effect from time to time.

(b)        The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) or conversion at a rate per annum which shall at all
times during each Interest Period applicable thereto be equal to the sum of
LIBOR for such Interest Period plus the Applicable Margin.

(c)        The unpaid principal amount of each Competitive Bid Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate or rates per annum specified by a Bidder
Lender or Bidder Lenders, as the case may be, pursuant to Section 1.04(b) and
accepted by the respective Borrower pursuant to Section 1.04(c).

(d)        All overdue principal and, to the extent permitted by law, overdue
interest in respect of any Loans shall be payable on demand and shall bear
interest at the Base Rate in effect from time to time plus 2%, provided that
principal in respect of Eurodollar Loans and Competitive Bid Loans shall bear
interest from the date same becomes due (whether by acceleration or otherwise)
until the end of the Interest Period applicable thereto at a rate per annum
equal to 2% plus the rate of interest applicable on the due date therefor.

(e)        Interest shall accrue from and including the date of any Borrowing to
but excluding the date of any repayment thereof, and shall be payable (i) in
respect of each Base

 

 

 

6

 

 

 



 

Rate Loan, quarterly in arrears on the last Business Day of each calendar
quarter, (ii) in respect of each Eurodollar Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, (iii) in respect of each Competitive Bid
Loan, at such times as specified in the Notice of Competitive Bid Borrowing
relating thereto, and (iv) in respect of each Loan, on any prepayment or
conversion (other than the prepayment or conversion of any Base Rate Loan) (on
the amount prepaid or converted), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(f)         All computations of interest hereunder shall be made in accordance
with Section 12.07(b).

(g)        The Administrative Agent, upon determining the interest rate for any
Borrowing for any Interest Period, shall promptly notify the applicable Borrower
and the Lenders thereof.

1.10      Interest Periods.  (a)At the time a Borrower gives a Notice of
Borrowing or a Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York Time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans, it shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of such Borrower, be a one, two, three or six month
period or such other period available to all Lenders. Notwithstanding anything
to the contrary contained above:

(i)         the initial Interest Period for any Borrowing shall commence on the
date of such Borrowing (including, where relevant, the date of any conversion
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

(ii)         if any Interest Period begins on (x) the last Business Day of a
month, it shall end on the last Business Day of the month in which it is to end
and (y) a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

(iii)        if any Interest Period would otherwise expire on a day which is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv)        no Interest Period may be elected that would extend beyond the Final
Maturity Date;

 

 

 

7

 

 

 



 

 

(v)        at any time when a Default or an Event of Default is then in
existence no Interest Period may be elected if the Administrative Agent or the
Required Lenders shall have determined in its or their sole discretion not to
permit such election; and

(vi)        all Eurodollar Loans comprising a Borrowing shall at all times have
the same Interest Period.

(b)        If upon the expiration of any Interest Period, the applicable
Borrower has failed to (or may not) elect a new Interest Period to be applicable
to the Loans subject to the expiring Interest Period as provided above, such
Borrower shall be deemed to have elected, in the case of Eurodollar Loans, to
convert such Borrowing into a Borrowing of Base Rate Loans effective as of the
expiration date of such current Interest Period.

1.11      Increased Costs, Illegality, etc.  (a)In the event that (x) in the
case of clause (i) or (iv) below, the Administrative Agent or (y) in the case of
clause (ii) or (iii) below, any Lender shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

(i)         on any date for determining LIBOR for any Interest Period that, by
reason of any changes arising after the date of this Agreement affecting the
relevant interbank market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR;

(ii)         at any time, that such Lender shall actually incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any Eurodollar Loans or Competitive Bid Loans (other than any increased cost or
reduction in the amount received or receivable resulting from the imposition of
or a change in the rate of taxes or similar charges) because of any change since
the Restatement Effective Date (or, in the case of any Competitive Bid Loan,
since the making of such Competitive Bid Loan) in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order) (such as, for example, but
not limited to, a change in official reserve requirements, but, in all events,
excluding amounts payable pursuant to Section 1.11(c), 1.11(d) or 1.11(e));

(iii)        at any time, that the making or continuance of any Eurodollar Loans
or Competitive Bid Loans has become unlawful by compliance by such Lender in
good faith with any law, governmental rule, regulation or guideline, or has
become impracticable as a result of a contingency occurring after the
Restatement Effective Date which adversely affects the relevant interbank
market; or

(iv)        at any time that any Alternate Currency is not available in
sufficient amounts, as determined in good faith by the Administrative Agent, to
fund any Borrowing of Loans denominated in such Alternate Currency;

then, and in any such event, such Lender (or the Administrative Agent in the
case of clause (i) or (iv) above) shall (x) on such date and (y) within ten
Business Days of the date on which such event no longer exists give notice (by
telephone confirmed in writing) to the respective Borrower

 

 

 

8

 

 

 



 

and, except in the case of clause (i) or (iv) above, to the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter, and for so long as the
applicable circumstance continues to exist, (w) in the case of clause (i) above,
Eurodollar Loans (and Competitive Bid Loans constituting a Spread Borrowing
priced by reference to LIBOR) shall no longer be available until such time as
the Administrative Agent notifies the respective Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist in accordance with clause (y) of the preceding sentence, and any
Notice of Borrowing, Notice of Competitive Bid Borrowing or Notice of Conversion
given by a Borrower with respect to such Loans which have not yet been incurred
shall be deemed rescinded by the relevant Borrower, (x) in the case of clause
(ii) above, the applicable Borrower shall pay to such Lender, upon written
demand therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof in reasonable detail, submitted to the
applicable Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding upon all parties hereto), (y) in the case of clause (iii)
above, the applicable Borrower shall take one of the actions specified in
Section 1.11(b) as promptly as possible and, in any event, within the time
period required by law and (z) in the case of clause (iv) above, Loans in the
affected Alternate Currency shall no longer be available until such time as the
Administrative Agent notifies the respective Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist in accordance with clause (y) of the preceding sentence, and any Notice of
Borrowing, Notice of Competitive Bid Borrowing or Notice of Conversion given by
a Borrower with respect to such Alternate Currency Loans which have not yet been
incurred shall be deemed rescinded by such Borrower.

(b)        At any time when any Eurodollar Loan or Competitive Bid Loan is
affected by the circumstances described in Section 1.11(a)(ii) or (iii), the
applicable Borrower may (and in the case of a Eurodollar Loan or Competitive Bid
Loan affected pursuant to Section 1.11(a)(iii), the applicable Borrower shall)
either (i) if the affected Eurodollar Loan or Competitive Bid Loan is then being
made pursuant to a Borrowing, cancel said Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the respective Borrower was notified by a Lender pursuant to Section
1.11(a)(ii) or (iii), or (ii) if the affected Eurodollar Loan or Competitive Bid
Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, (A) in the case of a Eurodollar Loan, require the affected
Lender to convert each such Eurodollar Loan into a Base Rate Loan, and (B) in
the case of a Competitive Bid Loan, repay all such Competitive Bid Loans in
full, provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 1.11(b).

(c)        If any Lender shall have determined that after the Restatement
Effective Date, the adoption or effectiveness of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force

 

 

 

9

 

 

 



 

of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender or such other
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or such other corporation’s
policies with respect to capital adequacy), then from time to time, within 10
days after written demand by such Lender (with a copy to the Administrative
Agent), the Borrowers jointly and severally agree to pay to such Lender such
additional amount or amounts as will compensate such Lender or such other
corporation for such reduction. In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods that are commercially reasonable. Each Lender, upon so
determining that any additional amounts will be payable pursuant to this Section
1.11(c), will give prompt written notice thereof to the Borrowers, which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish each Borrower’s obligations to pay additional amounts
pursuant to this Section 1.11(c) upon the subsequent receipt of such notice.

(d)        In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender is required to maintain
reserves (including, without limitation, any marginal, emergency, supplemental,
special or other reserves required by applicable law) which have been
established by any Federal, state, local or foreign court or governmental
agency, authority, instrumentality or regulatory body with jurisdiction over
such Lender (including any branch, Affiliate or funding office thereof) in
respect of any Loans or any category of liabilities which includes deposits by
reference to which the interest rate on any Loan is determined or any category
of extensions of credit or other assets which includes loans by a non-United
States office of any Lender to non-United States residents, then, unless such
reserves are included in Section 1.11(a)(ii), 1.11(c) or 1.11(e), such Lender
shall promptly notify the Borrowers in writing specifying the additional amounts
required to indemnify such Lender against the cost of maintaining such reserves
(such written notice to provide in reasonable detail a computation of such
additional amounts) and each Borrower shall, and shall be obligated to, pay to
such Lender such specified amounts as additional interest at the time that such
Borrower is otherwise required to pay interest in respect of such Loan or, if
later, on written demand therefor by such Lender.

(e)        In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender has incurred Additional
Costs in respect of any Loans then, unless such Additional Costs are included in
Section 1.11(a)(ii) or 1.11(c) or 1.11(d) such Lender shall promptly notify the
Borrowers and the Administrative Agent in writing specifying the additional
amounts required to indemnify such Lender against such Additional Costs (such
written notice to provide in reasonable detail a computation of such additional
amounts) and each Borrower shall, and shall be obligated to, pay to such Lender
such specified amounts as additional interest at the time that such Borrower is
otherwise required to pay interest in respect of such Loan or, if later, on
written demand therefor by such Lender.

 

 

 

10

 

 

 



 

 

(f)         The Borrowers shall not be obligated to pay any additional amounts
arising pursuant to Sections 1.11(a)(ii), 1.11(c), 1.11(d) or 1.11(e) that are
attributable to the Excluded Period with respect to such additional amount;
provided, that if an applicable law, rule, regulation, guideline or request
shall be adopted or made on any date and shall be applicable to the period prior
to the date on which such law, rule, regulation, guideline or request is adopted
or made (a “Retroactive Period”), the limitation on each Borrower’s obligations
to pay such additional amounts hereunder shall not apply to the additional
amounts payable in respect of such period.

1.12      Compensation. Each Borrower shall compensate each Lender, upon its
written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund any Eurodollar Loans or Competitive Bid Loans made, or to be made, by it
to such Borrower but excluding in any event the loss of anticipated profits)
which such Lender may actually sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of Eurodollar
Loans or Competitive Bid Loans does not occur on a date specified therefor in a
Notice of Borrowing, a Notice of Competitive Bid Borrowing or a Notice of
Conversion, given by such Borrower (whether or not withdrawn by such Borrower or
deemed withdrawn pursuant to Section 1.11(a)); (ii) if any prepayment, repayment
or conversion of any such Eurodollar Loans or Competitive Bid Loans occurs on a
date which is not the last day of an Interest Period applicable thereto; (iii)
if any prepayment of any such Eurodollar Loans or Competitive Bid Loans is not
made on any date specified in a notice of prepayment given by such Borrower;
(iv) if such Lender is required pursuant to Section 1.14 to assign any such
Eurodollar Loans or Competitive Bid Loans as of a date which is not the last day
of an Interest Period applicable thereto; or (v) as a consequence of (x) any
other default by such Borrower to repay its Eurodollar Loans or Competitive Bid
Loans when required by the terms of this Agreement or (y) an election made
pursuant to Section 1.11(b).

1.13      Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 1.11(a)(ii),
(iii) or (iv) 1.11(c), 1.11(d), 2.06 or 4.04 with respect to such Lender, it
will, if requested by the applicable Borrower, use commercially reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans or Commitments affected by such event,
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding or materially mitigating the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 1.13 shall
affect or postpone any of the obligations of each Borrower or the right of any
Lender provided in Section 1.11 or 4.04.

1.14      Replacement of Lenders.  (a)Upon the occurrence of any event giving
rise to the operation of Section 1.11(a)(ii) or (iii), Section 1.11(c), Section
1.11(d), Section 2.06 or Section 4.04 with respect to any Lender which results
in such Lender charging to each Borrower increased costs in excess of those
being generally charged by the other Lenders, (b) if a Lender becomes a
Defaulting Lender, and/or (c) in the case of a refusal by a Lender to consent to
a proposed change, waiver, discharge or termination with respect to this
Agreement which has been approved by the Required Lenders, the Company shall
have the right, if no Default or Event

 

 

 

11

 

 

 



 

of Default then exists, to replace such Lender (the “Replaced Lender”), upon
prior written notice to the Administrative Agent and such Replaced Lender, with
one or more Person or Persons, none of whom shall be a Defaulting Lender at the
time of such replacement (collectively, the “Replacement Lender”) reasonably
acceptable to the Administrative Agent, provided that (i) at the time of any
replacement pursuant to this Section 1.14, the Replacement Lender and the
Replaced Lender shall enter into one or more Assignment Agreements pursuant to
Section 12.04(b) (and with all fees payable pursuant to said Section 12.04(b) to
be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of the Replaced
Lender and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal
amount of, and all accrued but unpaid interest on, all outstanding Loans of the
Replaced Lender, (B) an amount equal to all Unpaid Drawings that have been
funded by (and not reimbursed to) such Replaced Lender, together with all then
unpaid interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant to
Section 3.01; (ii) all obligations of the Borrowers under the Credit Documents
owing to the Replaced Lender (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid), including without limitation all amounts owing to the
Replaced Lender under Section 1.12 as a result of the assignment of its Loans
under clause (i) above, shall be paid in full to such Replaced Lender
concurrently with such replacement; and (iii) no assignment pursuant to this
Section 1.14 shall be effective until all of the then outstanding Several
Letters of Credit are returned by each respective beneficiary to the Issuing
Agent for cancellation in exchange for new or amended Several Letters of Credit
which give effect to such assignment (it being understood that to the extent the
respective beneficiaries do not consent to such assignment, such assignment
cannot occur). Upon the execution of the respective Assignment Agreements, the
payment of amounts referred to in clauses (i) and (ii) above and the return,
cancellation and exchange of each then outstanding Several Letter of Credit as
provided above and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Note or Notes executed by the relevant
Borrowers, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions applicable to the Replaced Lender under
this Agreement, which shall survive as to such Replaced Lender.

1.15      Designated Subsidiary Borrowers. The Company may from time to time
designate one or more Persons as an additional Designated Subsidiary Borrower,
subject to the following terms and conditions:

(a)

each such Person shall be a 90%-Owned Subsidiary of the Company;

(b)

each such Person shall be a Material Subsidiary;

 

(c)        each such Designated Subsidiary Borrower shall enter into an
appropriately completed DSB Assumption Agreement in the form of Exhibit G hereto
on or prior to the date of designation hereof.

 

 

 

12

 

 

 



 

 

(d)        on or prior to the date of designation, such 90%-Owned Subsidiary
shall execute and deliver to each Lender a Revolving Note and a Competitive Bid
Note to evidence the Loans to be incurred by such Person;

(e)        on or prior to the date of designation, the Administrative Agent
shall have received from such Person a certificate, signed by an Authorized
Officer of such Person in the form of Exhibit E with appropriate insertions or
deletions, together with (x) copies of its certificate of incorporation, by laws
or other organizational documents and (y) the resolutions relating to the Credit
Documents which shall be satisfactory to the Administrative Agent; and

(f)         on or prior to the date of designation, the Administrative Agent
shall have received an opinion, addressed to the Administrative Agent and each
of the Lenders and dated the date of designation, from counsel to such Person
which opinion shall be substantially in the form of Exhibit H hereto.

1.16      Additional Commitments.  (a) The Company shall have the right, at any
time and from time to time, after the Restatement Effective Date and prior to
the Final Maturity Date to request (so long as no Default or Event of Default is
then in existence or would result therefrom) on one or more occasions that one
or more existing Lenders provide Additional Commitments; it being understood and
agreed, however, that (i) no existing Lender shall be obligated to provide an
Additional Commitment as a result of any request by the Company unless it agrees
in its sole discretion to do so, (ii) until such time, if any, as (x) such
existing Lender has agreed in its sole discretion to provide an Additional
Commitment and executed and delivered to the Administrative Agent an Additional
Commitment Agreement in respect thereof as provided in Section 1.16(b) and (y)
such other conditions set forth in Section 1.16(b) shall have been satisfied,
such existing Lender shall not be obligated to make Loans or issue, or
participate in, Letters of Credit, in excess of the amounts provided for herein,
immediately before giving effect to such Additional Commitments provided by such
existing Lender pursuant to this Section 1.16, (iii) any existing Lender may
provide an Additional Commitment without the consent of any other Lender, (iv)
the aggregate amount of Additional Commitments provided pursuant to this Section
1.16 shall not exceed $300,000,000, with up to the full amount of the Commitment
available to be used for Letters of Credit and up to half of the Commitment
available to be used for Loans, (v) all up-front fees payable to any Additional
Commitment Lender shall be as set forth in the relevant Additional Commitment
Agreement, (vi) if, on or after the tenth Business Day following the request by
the Company of the then existing Lenders to provide Additional Commitments
pursuant to this Section 1.16 on the terms to be applicable thereto, the Company
has not received Additional Commitments in an aggregate amount equal to that
amount of the Additional Commitments which the Company desires to obtain
pursuant to such request (as set forth in the request provided by the Company to
the Administrative Agent as provided above), then the Company may request
Additional Commitments from Persons which are reasonably acceptable to the
Administrative Agent and each Fronting Lender in an aggregate amount equal to
such deficiency on terms which are no more favorable in any respect than the
terms offered to the existing Lenders, (vii) all Additional Commitments provided
on a given date pursuant to this Section 1.16 shall have the same terms and
conditions as all then existing Commitments and shall be added to such existing
Commitments in accordance with clause (b) of this Section 1.16 below and (viii)
all actions taken by the Borrower pursuant to this Section 1.16 shall be done in
coordination with the Administrative Agent.

 

 

 

13

 

 

 



 

 

(b)        At the time of any provision of Additional Commitments pursuant to
this Section 1.16, (i) the Company, each Designated Subsidiary Borrower, the
Administrative Agent and each existing Lender which agrees to provide an
Additional Commitment (each, an “Additional Commitment Lender”) shall execute
and deliver to the Administrative Agent an Additional Commitment Agreement
substantially in the form of Exhibit L, subject to such modifications in form
and substance reasonably satisfactory to the Administrative Agent as may be
necessary or appropriate (with the effectiveness of such Additional Commitment
Lender’s Additional Commitment to occur upon delivery of such Additional
Commitment Agreement to the Administrative Agent, the payment of any fees
required in connection therewith and the satisfaction of the other conditions
set forth in this Section 1.16 to the reasonable satisfaction of the
Administrative Agent), (ii) if such Additional Commitment Lender is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purpose or would otherwise constitute a Foreign Lender,
such Additional Commitment Lender shall provide to the Company the appropriate
Internal Revenue Service documentation described in Section 4.04(b), (iii) the
Company and each Designated Subsidiary Borrower shall deliver to the
Administrative Agent resolutions authorizing the incurrence of the Obligations
to be incurred pursuant to each Additional Commitment, together with evidence of
good standing of the Company and each Designated Subsidiary Borrower and (iv)
the Company and each Designated Subsidiary Borrower shall deliver to the
Administrative Agent an opinion, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Company and such Designated
Subsidiary Borrower reasonably satisfactory to the Administrative Agent and
dated such date, covering such matters similar to those set forth in the
opinions of counsel delivered to the Lenders on the Restatement Effective Date
pursuant to Section 5.01(e) and such other matters as the Administrative Agent
may reasonably request. The Administrative Agent shall promptly notify each
Lender as to the occurrence of each Additional Commitment Date, and (x) on each
such date, the Total Commitment under, and for all purposes of, this Agreement
and each other Credit Document shall be increased by the aggregate amount of
such Additional Commitments and (y) on each such date, Annex I shall be deemed
modified to reflect the revised Commitments of each affected Lender.
Notwithstanding anything to the contrary contained in this Agreement, in
connection with any increase in the Total Commitment pursuant to this Section
1.16, the Company shall, in coordination with the Administrative Agent and the
Lenders repay outstanding Revolving Loans of certain Lenders and, if necessary,
incur additional Revolving Loans from other Lenders, in each case so that such
Lenders participate in each Borrowing of such Revolving Loans pro rata on the
basis of their Commitments (after giving effect to any increase thereof).

(c)It is hereby agreed and acknowledged that any Several Letters of Credit in
existence on an Additional Commitment Date (the “Specified Several Letters of
Credit”) shall be deemed issued under this Agreement as a “Specified Several
Letter of Credit” on such Additional Commitment Date. As soon as possible
following each Additional Commitment Date, each Specified Several Letter of
Credit shall be amended to replace each Lender party hereto immediately prior to
such Additional Commitment Date (each such Lender, a “Pre-existing Lender”) with
each Lender party to this Agreement as of such Additional Commitment Date in
accordance with each such Lender’s modified Percentage. Until a Specified
Several Letter of Credit has been amended in accordance with this Section 1.16
each Pre-existing Lender shall be deemed to have sold and transferred to each
Lender, and each such Lender shall be deemed irrevocably and unconditionally to
have purchased and received from such Pre-existing

 

 

 

14

 

 

 



 

Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Percentage, in such Specified Several Letter of
Credit, each substitute Specified Several Letter of Credit, each drawing made
thereunder, the obligations of any Borrower under this Agreement with respect
thereto and any security therefore or guaranty pertaining thereto. Upon any
change in the Commitments of the Lenders pursuant to Section 1.14 or 12.04(b),
it is hereby agreed that, with respect to all outstanding Specified Several
Letters of Credit and Unpaid Drawings with respect thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 1.16 to
reflect the new Percentages of the assigning and assignee Lender.

(d)        In determining whether to pay under any Specified Several Letter of
Credit, no Pre-existing Lender shall have any obligation relative to the Lenders
other than to determine that any documents required to be delivered under such
Specified Several Letter of Credit have been delivered and that they appear to
substantially comply on their face with the requirements of such Specified
Several Letter of Credit, which obligation, it is understood, is being performed
by the Issuing Agent, and upon whom each Pre-existing Lenders  shall be entitled
to rely. Any action taken or omitted to be taken by any Pre-existing Lender
under or in connection with any Specified Several Letter of Credit issued by it
shall not create for such Pre-existing Lender any resulting liability to any
Borrower, any Lender or any other Person unless such action is taken or omitted
to be taken with gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(e)        In the event that any Pre-existing Lender makes any payment under any
Specified Several Letter of Credit issued by it and the respective Borrower
shall not have reimbursed such amount in full to each Pre-existing Lender
pursuant to Section 2.05, such Pre-existing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender of such failure, and each such Lender shall promptly and unconditionally
pay to the Administrative Agent for the account of such Pre-existing Lender, the
amount of such Lender’s Percentage of such payment in Dollars and in same day
funds. If the Administrative Agent so notifies any Lender required to fund a
payment under a Specified Several Letter of Credit prior to 11:00 A.M. (New York
time) on any Business Day, such Lender shall make available to the
Administrative Agent at the Payment Office for the account of the respective
Pre-existing Lender such Lender’s Percentage of the amount of such payment on
such Business Day in same day funds (and, to the extent such notice is given
after 11:00 A.M. (New York time) on any Business Day, such Lender shall make
such payment on the immediately following Business Day). If and to the extent
such Lender shall not have so made its Percentage of the amount of such payment
available to the Administrative Agent for the account of the respective
Pre-existing Lender, such Lender agrees to pay to the Administrative Agent for
the account of such Pre-existing Lender, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the Pre-existing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Loans that are maintained as Base Rate Loans for
each day thereafter. The failure of any Lender to make available to the
Administrative Agent for the account of the respective Pre-existing Lender its
Percentage of any payment under any Specified Several Letter of Credit issued by
it shall not relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent for the account of such Pre-existing
Lender its Percentage of any payment under any such Several Letter of Credit on
the date required, as specified above, but no Lender shall be responsible for
the failure

 

 

 

15

 

 

 



 

of any other Lender to make available to the Administrative Agent for the
account of such Pre-existing Lender such other Lender’s Percentage of any such
payment.

(f)         Whenever any Pre-existing Lender receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Pre-existing Lender any payments from the Lenders pursuant
to clause (e) above, such Pre-existing Lender shall pay to the Administrative
Agent and the Administrative Agent shall promptly pay to each Lender which has
paid its Percentage thereof same day funds, an amount equal to such Lender’s
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective participations.

(g)        The obligations of the Lenders to make payments to the Administrative
Agent for the account of the respective Pre-existing Lender with respect to
Specified Several Letters of Credit issued by it shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

(i)         any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;

(ii)         the existence of any claim, set-off, defense or other right which
the Company or any of its Subsidiaries may have at any time against a
beneficiary named in a Specified Several Letter of Credit, any transferee of any
Specified Several Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, any Pre-existing Lender, or other
Person, whether in connection with this Agreement, any Specified Several Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Company or any of its
Subsidiaries and the beneficiary named in any such Specified Several Letter of
Credit);

(iii)        any draft, certificate or other document presented under the
Specified Several Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv)        the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)

the occurrence of any Default or Event of Default.

 

 

SECTION 2. Letters of Credit.

2.01      Several Letters of Credit .  (a)Subject to and upon the terms and
conditions set forth herein, each Borrower (other than any Irish Designated
Subsidiary Borrower) may request that the Issuing Agent at any time and from
time to time on or after the Restatement Effective Date

 

 

 

16

 

 

 



 

and prior to the Final Maturity Date to issue, for the account of such Borrower
and in support of, on a standby basis, Letter of Credit Supportable Obligations
of such Borrower to any other Person and subject to and upon the terms and
conditions herein set forth the Issuing Agent agrees to issue at any time and
from time to time on or after the Restatement Effective Date and prior to the
Final Maturity Date one or more irrevocable standby letters of credit in such
form as may be approved by the Issuing Agent (each such letter of credit, a
“Several Letter of Credit” and, collectively, the “Several Letters of Credit”).

(b)        Each Several Letter of Credit will be issued by the Issuing Agent on
behalf of the Lenders and each Lender will participate in each Several Letter of
Credit pro rata in accordance with its Percentage. The obligations of each
Lender under and in respect of each Several Letter of Credit are several, and
the failure by any Lender to perform its obligations hereunder or under any
Letter of Credit shall not affect the obligations of the respective Borrower
toward any other party hereto nor shall any other such party be liable for the
failure by such Lender to perform its obligations hereunder or under any Several
Letter of Credit.

(c)        Each Several Letter of Credit shall be executed and delivered by the
Issuing Agent in the name and on behalf of, and as attorney-in-fact for, each
Lender and the Issuing Agent shall act under each Several Letter of Credit, and
each Several Letter of Credit shall expressly provide that the Issuing Agent
shall act, as the agent of each Lender to (a) receive drafts, other demands for
payment and other documents presented by the beneficiary under such Several
Letter of Credit, (b) determine whether such drafts, demands and documents are
in compliance with the terms and conditions of such Letter of Credit and (c)
notify such Lender and such Borrower that a valid drawing has been made and the
date that the related Several Unpaid Drawing is to be made; provided that the
Issuing Agent shall have no obligation or liability for any Several Unpaid
Drawing under such Letter of Credit, and each Several Letter of Credit shall
expressly so provide. Each Lender hereby irrevocably appoints and designates the
Issuing Agent as its attorney-in-fact, acting through any duly authorized
officer of the Issuing Agent, to execute and deliver in the name and on behalf
of such Lender each Several Letter of Credit to be issued by such Lender
hereunder. Promptly upon the request of the Issuing Agent, each Lender will
furnish to the Issuing Agent such powers of attorney or other evidence as any
beneficiary of any Several Letter of Credit may reasonably request in order to
demonstrate that the Issuing Agent has the power to act as attorney-in-fact for
such Lender to execute and deliver such Several Letter of Credit.

(d)        Each Lender represents and warrants that each Several Letter of
Credit constitutes a legal, valid and binding obligation of such Lender
enforceable in accordance with its terms, provided that the enforceability
thereof is subject to general principles of equity and to bankruptcy, insolvency
and similar laws affecting the enforcement of creditors’ rights generally.

2.02      Fronted Letters of Credit.  (a) Subject to and upon the terms and
conditions set forth herein, each Borrower may request that any Fronting Lender
at any time and from time to time on or after the Restatement Date and prior to
the Final Maturity Date issue for its own account a letter of credit for the
account of such Borrower and in support of, on a standby basis, Letter of Credit
Supportable Obligations of such Borrower to any other Person and subject to and
upon the terms and conditions herein set forth, each Fronting Lender agrees to
issue at any time and from time to time on or after the Restatement Effective
Date and prior to the Final

 

 

 

17

 

 

 



 

Maturity Date one or more irrevocable standby letters of credit in such form as
may be approved by such Fronting Lender (each such letter of credit, a “Fronted
Letter of Credit” and, collectively, the “Fronted Letters of Credit”); provided
that the aggregate Stated Amount of all such Fronted Letters of Credit shall not
exceed $100,000,000 at any time. Notwithstanding anything to the contrary
contained herein, no Fronted Letter of Credit shall be issued for the account of
an Irish Designated Subsidiary Borrower unless the Fronting Lender issuing such
Fronted Letter of Credit is an Irish licensed bank or an authorized credit
institution within the meaning of Directive 2000/12/EC.

(b)        Immediately upon the issuance by any Fronting Lender of any Fronted
Letter of Credit, such Fronting Lender shall be deemed to have sold and
transferred to each Lender other than such Fronting Lender (each such Lender, in
its capacity as a “participant” under any Fronted Letter of Credit, a “Fronting
Participant”), and each such Fronting Participant shall be deemed irrevocably
and unconditionally to have purchased and received from such Fronting Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Fronting Participant’s Percentage, in such Fronted Letter of
Credit, each drawing made thereunder and the obligations of each Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Commitments or Percentages of the
Lenders pursuant to this Agreement (including, without limitation, pursuant to
Section 1.16), it is hereby agreed that, with respect to all then outstanding
Fronted Letters of Credit and Fronted Unpaid Drawings, there shall be an
automatic adjustment to the participations pursuant to this Section 2.02 to
reflect the new Percentages resulting from such change or changes, as the case
may be.

(c)        In the event that any Fronting Lender makes any payment under any
Fronted Letter of Credit and the respective Borrower shall not have reimbursed
such amount in full to such Fronting Lender pursuant to Section 2.05, such
Fronting Lender shall promptly notify the Administrative Agent, which shall
promptly notify each Fronting Participant, of such failure, and each Fronting
Participant shall promptly and unconditionally pay to such Fronting Lender the
amount of such Fronting Participant’s Percentage of such unreimbursed payment in
U.S. Dollars and in immediately available funds. If, prior to 11:00 A.M. (New
York time) on any Business Day, the Administrative Agent so notifies any
Fronting Participant required to fund a payment under a Fronted Letter of
Credit, such Fronting Participant shall make available to such Fronting Lender
in U.S. Dollars and in immediately available funds such Fronting Participant’s
Percentage of the amount of such payment on such Business Day (or, if notice is
given after 11:00 A.M. (New York time) on any Business Day, on the next Business
Day). If and to the extent such Fronting Participant shall not have so made its
Percentage of the amount of such payment available to such Fronting Lender, such
Fronting Participant agrees to pay to such Fronting Lender, forthwith on demand
such amount, together with interest thereon, for each day from such date to but
excluding the date such amount is paid to such Fronting Lender at the overnight
Federal Funds Effective Rate. The failure of any Fronting Participant to make
available to such Fronting Lender its Percentage of any payment under any
Fronted Letter of Credit shall not relieve any other Fronting Participant of its
obligation hereunder to make available to such Fronting Lender its Percentage of
any payment on the date required, as specified above, but no Fronting
Participant shall be responsible for the failure of any other Fronting
Participant to make available to such Fronting Lender such other Fronting
Participant’s Percentage of any such payment.

 

 

 

18

 

 

 



 

 

(d)        Whenever any Fronting Lender receives any payment by any Borrower as
to which it has also received payments from the Fronting Participants pursuant
to clause (c) above, such Fronting Lender shall forward such payment to the
Administrative Agent, which in turn shall distribute to each Fronting
Participant which has paid its Percentage thereof, in U.S. Dollars and in
immediately available funds, an amount equal to such Fronting Participant’s
share (based upon the amount funded by such Fronting Participant to the
aggregate amount funded by all Fronting Participants and retained by such
Fronting Lender) of the principal amount of such payment and interest thereon
accruing after the purchase of the respective participations.

(e)        The obligations of the Fronting Participants to make payments to each
Fronting Lender with respect to Fronted Letters of Credit issued by it shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

(i)         any lack of validity or enforceability of this Agreement or any of
the other Credit Documents or any amendment, supplement or modification to any
of the foregoing;

(ii)         the existence of any claim, setoff, defense or other right which
the Fronting Participant or any of its Affiliates may have at any time against a
beneficiary named in a Fronted Letter of Credit, any transferee of any Fronted
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Fronting Lender, any Fronting Participant, any Lender,
or any other Person, whether in connection with this Agreement, any Fronted
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Borrower or any
of its Affiliates and the beneficiary named in any such Fronted Letter of
Credit);

(iii)        any draft, certificate or any other document presented under any
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv)        the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)

the occurrence of any Default or Event of Default; or

(vi)

any matter or event set forth in subsection 2.05.

 

(f)         Upon the request of any Fronting Participant, each Fronting Lender
shall furnish to such Fronting Participant copies of any Fronted Letter of
Credit issued by it and such other documentation as may reasonably be requested
by such Fronting Participant.

(g)        Notwithstanding anything to the contrary contained in this Agreement,
the provisions of this Section 2 shall not be amended, modified or waived in a
manner adverse to the rights or obligations of any Fronting Lender without the
consent of each Fronting Lender affected thereby.

 

 

 

19

 

 

 



 

 

2.03      Conditions to the Issuance of all Letters of Credit. (a)
Notwithstanding anything to the contrary set forth in this Section 2, no LC
Issuer shall be under any obligation to issue any Letter of Credit if at the
time of such issuance:

(i)         any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such LC Issuer from
issuing such Letter of Credit or any requirement of law applicable to such LC
Issuer or any Lender or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such LC
Issuer or any Lender shall prohibit, or request that such LC Issuer or any
Lenders refrain from, the issuance of Letters of Credit generally or such Letter
of Credit in particular or shall impose upon such LC Issuer or any Lender with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such LC Issuer is not otherwise compensated) not in
effect on the Restatement Effective Date, or any unreimbursed loss, cost or
expense which was not applicable, in effect or known to such LC Issuer as of the
Restatement Effective Date;

(ii)         the conditions precedent set forth in Section 5.02 are not
satisfied at that time; or

(iii)        such LC Issuer shall have received notice from any Borrower or the
Required Lenders prior to the issuance of such Letter of Credit of the type
described in clause (v) of Section 2.03(b).

(b)

Not­with­standing anything to the contrary set forth in this Section 2:

(i)         no Letter of Credit shall be issued the Stated Amount of which, when
added to (x) the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time, and (y) the aggregate Principal Amount of all
Loans then outstanding, would exceed the Total Commitment at such time;

(ii)         each Letter of Credit may be denominated in any Approved Currency
as determined by each such Borrower at the time of issuance; provided that the
aggregate Stated Amount of all non-U.S. Dollar denominated Letters of Credit
does not exceed $100,000,000 at any time;

(iii)        no Fronted Letter of Credit shall be issued at any time if after
giving effect thereto the Letter of Credit Outstandings attributable to all
Fronted Letters of Credit would exceed $100,000,000;

(iv)        each Letter of Credit shall have an expiry date occurring not later
than one year after such Letter of Credit’s date of issuance, provided that each
such Letter of Credit may by its terms automatically renew annually for one
additional year unless the respective LC Issuer notifies the beneficiary
thereof, in accordance with the terms of such Letter of Credit, that such Letter
of Credit will not be renewed; and

(v)        no LC Issuer will issue any Letter of Credit after it has received
written notice from any Borrower or the Required Lenders stating that any
condition precedent

 

 

 

20

 

 

 



 

set forth in Section 5.02 is not satisfied until such time as the Issuing Agent
shall have received a written notice of (x) rescission of such notice from the
party or parties originally delivering the same or (y) a waiver of such
condition precedent by the Required Lenders.

(c)        Subject to and on the terms and conditions set forth herein, each LC
Issuer is hereby authorized by each Borrower and the Lenders to arrange for the
issuance of any Letter of Credit pursuant to Section 2.01 or 2.02 and the
amendment of any Letter of Credit pursuant to Section 2.08 and/or 12.04(b) by:

(i)         completing the commencement date and the expiry date of such Letter
of Credit;

(ii)         (in the case of an amendment increasing or reducing the amount
thereof) amending such Letter of Credit in such manner as such LC Issuer and the
respective beneficiary may agree;

(iii)        in the case of Several Letters of Credit, completing such Several
Letter of Credit with the participation of each Lender as allocated pursuant to
the terms hereof; and

(iv)        in the case of Several Letters of Credit, executing such Several
Letter of Credit on behalf of each Lender and following such execution
delivering such Several Letter of Credit to the beneficiary of such Letter of
Credit.

 

2.04

Letter of Credit Requests

 

(a)        . Whenever a Borrower desires that a Letter of Credit be issued, such
Borrower shall give the Administrative Agent and the respective LC Issuer
written notice (including by way of facsimile transmission, immediately
confirmed in writing by submission of the original of such request by mail to
the Issuing Agent) thereof prior to 12:00 Noon (New York time) at least five
Business Days (or such shorter period as may be acceptable to the Issuing Agent
and the respective LC Issuer) prior to the proposed date of issuance (which
shall be a Business Day), which written notice shall be in the form of Exhibit I
(each, a “Letter of Credit Request”). Each Letter of Credit Request shall
include any other documents as the respective LC Issuer customarily requires in
connection therewith.

(b)        The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and it will not violate the requirements of, Section
2.01 or 2.02, as the case may be, and Section 2.03.

(c)        Upon its issuance of, or amendment to, any Letter of Credit, the
respective LC Issuer shall promptly notify the respective Borrower and the
Lenders of such issuance or amendment, which notice shall include a summary
description of the Letter of Credit actually issued and any amendments thereto.

 

 

 

21

 

 

 



 

 

2.05      Agreement to Repay Letter of Credit Drawings(a)       . Each Borrower
agrees to reimburse (x) each Lender, by making payment to the Administrative
Agent in immediately available funds, for any payment or disbursement made by
such Lender under any Several Letter of Credit (each such amount so paid or
disbursed until reimbursed, a “Several Unpaid Drawing”) no later than three
Business Days following the date of such payment or disbursement and (y) the
respective Fronting Lender directly for any payment or disbursement made by such
Fronting Lender under any Fronted Letter of Credit (each such amount so paid or
disbursed until reimbursed, a “Fronted Unpaid Drawing”) no later than one
Business Day following the date of such payment or disbursement, in each case,
with interest on the amount so paid or disbursed by such Lender, to the extent
not reimbursed prior to 1:00 P.M. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such Lender is reimbursed therefor at a rate per annum which shall be
the Base Rate plus the Applicable Margin, as in effect from time to time (plus
an additional 2% per annum, payable on demand, if not reimbursed by the third
Business Day after the date on which the respective Borrower receives notice
from the respective LC Issuer of such payment or disbursement).

(b)        Each Borrower’s obligation under this Section 2.05 to reimburse each
Lender or each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which such Borrower may have or have had against such Lender or any LC Issuer,
including, without limitation, any defense based upon the failure of any drawing
under a Letter of Credit to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
drawing; provided, however, that no Borrower shall be obligated to reimburse any
Lender or any LC Issuer for any wrongful payment made by such Lender or any LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Lender or such LC
Issuer (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(c)        In determining whether to pay under any Fronted Letter of Credit, no
Fronting Lender shall have any obligation relative to any Fronting Participant
other than to confirm that any documents required to be delivered under such
Fronted Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Fronted Letter
of Credit. Any action taken or omitted to be taken by any LC Issuer under or in
connection with any Fronted Letter of Credit, if taken or omitted in the absence
of such LC Issuer’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision), shall
not create for such LC Issuer any resulting liability to any Borrower, any
Lender or any of their respective Affiliates.

2.06      Increased Costs. If after the Restatement Effective Date, the adoption
or effectiveness of any applicable law, rule or regulation, order, guideline or
request or any change therein after the Restatement Effective Date, or any
change adopted or effective after the Restatement Effective Date in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) by any such authority, central bank or comparable
agency shall either (i) impose,

 

 

 

22

 

 

 



 

modify or make applicable any reserve, deposit, capital adequacy or similar
requirement against Letters of Credit issued by or participated in by such
Lender, or (ii) impose on such Lender any other conditions directly or
indirectly affecting this Agreement or any Letter of Credit; and the result of
any of the foregoing is to increase the cost to such Lender of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Lender hereunder or reduce the rate of
return on its capital with respect to Letters of Credit, then, upon written
demand to the applicable Borrower by such Lender (with a copy to the
Administrative Agent), pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction. The preceding
sentence shall not apply to increased costs with respect to taxes imposed on or
measured by the net income or net profits of a Lender pursuant to the laws of
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein or with respect to Taxes to the extent that a
Lender received additional amounts (or otherwise was indemnified) for such Taxes
pursuant to Section 4.04 (or would have received additional amounts pursuant to
Section 4.04(a) but for a failure to comply with Section 4.04(b) or Section
4.04(c)). A certificate submitted to the applicable Borrower by such Lender
(with a copy to the Administrative Agent), setting forth the basis for the
determination of such additional amount or amounts necessary to compensate such
Lender as aforesaid shall be final and conclusive and binding on the applicable
Borrower absent manifest error, although the failure to deliver any such
certificate shall not release or diminish the Borrowers’ obligations to pay
additional amounts pursuant to this Section 2.06 upon subsequent receipt of such
certificate. The Borrowers shall not be obligated to pay any additional amounts
arising pursuant to this Section 2.06 that are attributable to the Excluded
Period with respect to such additional amount; provided, that if an applicable
law, rule, regulation, guideline or request shall be adopted or made on any date
and shall be applicable to the period prior to the date on which such law, rule,
regulation, guideline or request is adopted or made, the limitation on each
Borrower’s obligations to pay such additional amounts hereunder shall not apply
to the additional amounts payable in respect of such period.

2.07      Letter of Credit Expiration Extensions. Each Lender acknowledges that
to the extent provided under the terms of any Letter of Credit, the expiration
date of such Letter of Credit will be automatically extended for an additional
year, without written amendment, unless at least 30 days prior to the expiration
date of such Letter of Credit, notice is given by the respective LC Issuer in
accordance with the terms of the respective Letter of Credit (a “Notice of
Non-Extension”) that the expiration date of such Letter of Credit will not be
extended beyond its current expiration date. The respective LC Issuer will give
Notices of Non-Extension as to any or all outstanding Letters of Credit if
requested to do so by the Required Lenders pursuant to Section 9.01. The
respective LC Issuer will give Notices of Non-Extension as to all outstanding
Letters of Credit if the Final Maturity Date has occurred. The respective LC
Issuer will send a copy of each Notice of Non-Extension to the Company
concurrently with delivery thereof to the respective beneficiary, unless
prohibited by law from doing so.

2.08      Changes to Stated Amount. At any time when any Letter of Credit is
outstanding, at the request of the respective Borrower, the Issuing Agent will
enter into an amendment increasing or reducing the Stated Amount of such Letter
of Credit, provided that (i) in no event shall the Stated Amount of such Letter
of Credit be increased to an amount which, (x) when added to the Letter of
Credit Outstandings at such time attributable to all Letters of

 

 

 

23

 

 

 



 

Credit and the aggregate Principal Amount of all Loans then outstanding, would
exceed the Total Commitment, or (y) would cause the Letter of Credit
Outstandings attributable to all Fronted Letters of Credit to exceed
$100,000,000, (ii) the Stated Amount of a Letter of Credit may not be increased
at any time if the conditions precedent set forth in Section 5.02 are not
satisfied at such time, and (iii) the Stated Amount of a Letter of Credit may
not be increased at any time after the Final Maturity Date.

2.09      Confirming Letters of Credit.   Notwithstanding anything contained
herein, to the extent a Letter of Credit has been requested by a Borrower
subject to and upon the terms and conditions set forth herein, and the Borrower
has requested that the Issuing Agent have such Letter of Credit confirmed by a
confirming bank, each Lender hereby makes, constitutes, and appoints the Issuing
Agent its true and lawful attorney-in-fact, in its name, place and stead, giving
the Issuing Agent the full power to request, on behalf of each Lender, a
confirmation by such confirming bank relating to such Letter of Credit and to
take any other action with respect to the confirmation of such Letter of Credit
as the Issuing Agent deems necessary; provided that the Issuing Agent shall have
no liability for any reimbursement or other obligations to any confirming bank.
Promptly upon request of the Issuing Agent, each Lender will furnish to the
Issuing Agent such powers of attorney or other evidence as any confirming bank
may reasonably request in order to demonstrate that the Issuing Agent has the
power to act as attorney-in-fact for such Lender to have such Letter of Credit
confirmed by such confirming bank.

2.10      Existing Fronted Letters of Credit. It is hereby agreed and
acknowledged that all Fronted Letters of Credit described on Annex VI hereto
(the “Existing Fronted Letters of Credit”) which were issued under the Existing
Credit Agreement and which remain outstanding on the Restatement Effective Date
shall be deemed issued under this Agreement as a “Fronted Letter of Credit” on
the Restatement Effective Date.

2.11      Existing Several Letters of Credit.  (a) It is hereby agreed and
acknowledged that all Several Letters of Credit described on Annex VII (the
“Existing Several Letters of Credit”) which were issued and which remain
outstanding on the Restatement Effective Date shall be deemed issued under this
Agreement as a “Several Letter of Credit” on the Restatement Effective Date. As
soon as possible following the Restatement Effective Date, each Existing Several
Letter of Credit shall be amended to replace each Existing Lender with each
Lender party to this Agreement at the time of such amendment in accordance with
each such Lender’s Percentage. Until an Existing Several Letter of Credit has
been amended in accordance with this Section 2.11 each Existing Lender shall be
deemed to have sold and transferred to each Lender, and each such Lender shall
be deemed irrevocably and unconditionally to have purchased and received from
such Existing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Percentage, in such Existing
Several Letter of Credit, each substitute Existing Several Letter of Credit,
each drawing made thereunder, the obligations of any Borrower under this
Agreement with respect thereto and any security therefore or guaranty pertaining
thereto. Upon any change in the Commitments of the Lenders pursuant to Section
1.14, 1.16 or 12.04(b), it is hereby agreed that, with respect to all
outstanding Existing Several Letters of Credit and Unpaid Drawings with respect
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.11 to reflect the new Percentages of the assigning and
assignee Lender.

 

 

 

24

 

 

 



 

 

(b)        In determining whether to pay under any Existing Several Letter of
Credit, no Existing Lender shall have any obligation relative to the Lenders
other than to determine that any documents required to be delivered under such
Existing Several Letter of Credit have been delivered and that they appear to
substantially comply on their face with the requirements of such Existing
Several Letter of Credit, which obligation, it is understood, is being performed
by the Issuing Agent, and upon whom each Existing Lenders  shall be entitled to
rely. Any action taken or omitted to be taken by any Existing Lender under or in
connection with any Existing Several Letter of Credit issued by it shall not
create for such Existing Lender any resulting liability to any Borrower, any
Lender or any other Person unless such action is taken or omitted to be taken
with gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

(c)        In the event that any Existing Lender makes any payment under any
Existing Several Letter of Credit issued by it and the respective Borrower shall
not have reimbursed such amount in full to each Existing Lender pursuant to
Section 2.05, such Existing Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender of such
failure, and each such Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of such Existing Lender, the amount of such
Lender’s Percentage of such payment in Dollars and in same day funds. If the
Administrative Agent so notifies any Lender required to fund a payment under an
Existing Several Letter of Credit prior to 11:00 A.M. (New York time) on any
Business Day, such Lender shall make available to the Administrative Agent at
the Payment Office for the account of the respective Existing Lender such
Lender’s Percentage of the amount of such payment on such Business Day in same
day funds (and, to the extent such notice is given after 11:00 A.M. (New York
time) on any Business Day, such Lender shall make such payment on the
immediately following Business Day). If and to the extent such Lender shall not
have so made its Percentage of the amount of such payment available to the
Administrative Agent for the account of the respective Existing Lender, such
Lender agrees to pay to the Administrative Agent for the account of such
Existing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the Existing Lender at the overnight
Federal Funds Rate for the first three days and at the interest rate applicable
to Loans that are maintained as Base Rate Loans for each day thereafter. The
failure of any Lender to make available to the Administrative Agent for the
account of the respective Existing Lender its Percentage of any payment under
any Existing Several Letter of Credit issued by it shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
for the account of such Existing Lender its Percentage of any payment under any
such Several Letter of Credit on the date required, as specified above, but no
Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent for the account of such Existing Lender
such other Lender’s Percentage of any such payment.

(d)        Whenever any Existing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Existing Lender any payments from the Lenders pursuant to clause (c) above,
such Existing Lender shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each Lender which has paid its
Percentage thereof same day funds, an amount equal to such Lender’s

 

 

 

25

 

 

 



 

Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective participations.

(e)        The obligations of the Lenders to make payments to the Administrative
Agent for the account of the respective Existing Lender with respect to Existing
Several Letters of Credit issued by it shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

(i)         any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;

(ii)         the existence of any claim, set-off, defense or other right which
the Company or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Several Letter of Credit, any transferee of any
Existing Several Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, any Existing Lender, or other Person,
whether in connection with this Agreement, any Existing Several Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Company or any of its
Subsidiaries and the beneficiary named in any such Existing Several Letter of
Credit);

(iii)        any draft, certificate or other document presented under the
Existing Several Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv)        the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)

the occurrence of any Default or Event of Default.

 

SECTION 3. Fees; Commitments.

3.01      Fees.  (a)The Company agrees to pay to the Administrative Agent a
facility fee (the “Facility Fee”) for the account of the Lenders pro rata on the
basis of their respective Commitments for the period from and including the
Restatement Effective Date to but not including the date the Total Commitment
has been terminated computed at a rate per annum equal to the Applicable
Facility Fee Percentage of the Total Commitment, regardless of utilization, as
in effect from time to time. Accrued Facility Fees shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Final Maturity Date or upon such earlier date as the Total Commitment shall be
terminated and, with respect to any Facility Fee owing to any Lender whose
Commitment is terminated pursuant to Section 1.14, on the date on which such
Lender’s Commitment is terminated.

(b)        The Company agrees to pay to the Administrative Agent a utilization
fee (the “Utilization Fee”) for the account of the Lenders pro rata on the basis
of, their respective

 

 

 

26

 

 

 



 

Commitments, for the period from and including the Restatement Effective Date to
but not including the Final Maturity Date computed at a rate per annum equal to
the Applicable Utilization Fee Percentage of the aggregate amount of Revolving
Loans outstanding at any time when the aggregate outstanding amount of Revolving
Loans is greater than 50% of the Loan Sublimit at such time. Accrued Utilization
Fees shall be due and payable quarterly in arrears on the last Business Day of
each calendar quarter and on the Final Maturity Date and, with respect to any
Utilization Fee owing to any Lender whose Commitment is terminated pursuant to
Section 1.14, on the date on which such Lender’s Commitment is terminated.

(c)        Each Borrower shall pay to the Administrative Agent for pro rata
distribution to each Lender (based on their respective Percentages), a fee in
respect of each Letter of Credit issued for the account of such Borrower (the
“Letter of Credit Fee”) computed at a rate per annum equal to the Applicable L/C
Percentage then in effect on the daily Stated Amount of such Letter of Credit.
Accrued Letter of Credit Fees shall be due and payable quarterly in arrears on
the last Business Day of each calendar quarter and upon the first day on or
after the termination of the Total Commitment upon which no Letters of Credit
remain outstanding.

(d)        Each Borrower shall pay directly to the Issuing Agent upon each
issuance of and/or amendment of, a Letter of Credit issued for the account of
such Borrower such amount as shall at the time of such issuance or amendment be
the administrative charge which the Issuing Agent is customarily charging for
issuances of or amendments of letters of credit issued by it (it being
understood and agreed that, for purposes of this Agreement, such charges shall
not increase more than once every six months).

(e)        The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the account of the Administrative Agent, when and as
due, such fees as have been, or are from time to time, separately agreed upon.

(f)         Each Borrower agrees to pay directly to the respective Fronting
Lender, for its own account, a facing fee in respect of each Fronted Letter of
Credit issued by it hereunder (the “Facing Fee”), in each case, at the rates
separately agreed upon by the Company and such Fronting Lender.

(g)        All computations of Fees shall be made in accordance with Section
12.07(b).

3.02      Voluntary Reduction of Commitments.  Upon at least three Business
Days’ prior written notice (or telephonic notice confirmed in writing) to the
Administrative Agent at the Notice Office (which notice shall be deemed to be
given on a certain day only if given before 12:00 Noon (New York time) on such
day and shall be promptly transmitted by the Administrative Agent to each of the
Lenders), the Company shall have the right, without premium or penalty, to
terminate or partially reduce the Total Unutilized Commitment, provided that (x)
any such termination shall apply to proportionately and permanently reduce the
Commitment of each Lender and (y) any partial reduction pursuant to this Section
3.02 shall be in the amount of at least $10,000,000.

 

 

 

27

 

 

 



 

 

3.03      Mandatory Reduction of Commitments. (a)The Total Commitment shall
terminate in its entirety on October 15, 2005, unless the Restatement Effective
Date has occurred on or before such date.

(b)        The Total Commitment shall terminate in its entirety on the Final
Maturity Date.

SECTION 4. Payments.

4.01      Voluntary Prepayments.  Each Borrower shall have the right to prepay
Revolving Loans made to it in whole or in part, without premium or penalty, from
time to time on the following terms and conditions: (i) such Borrower shall give
the Administrative Agent at the Payment Office written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay the Revolving
Loans, the amount of such prepayment, the currency in which such Loans are
denominated and the specific Borrowing(s) pursuant to which such Loans were
made, which notice shall be given by such Borrower (x) prior to 12:00 Noon (New
York time) at least one Business Day prior to the date of such prepayment in the
case of Base Rate Loans and (y) at least three Business Days prior to the date
of such prepayment in the case of Eurodollar Loans, and which notice shall
promptly be transmitted by the Administrative Agent to each of the Lenders;
(ii) each partial prepayment shall be in an aggregate principal amount of at
least $1,000,000, or the Dollar Equivalent thereof, provided that no partial
prepayment of any Revolving Loans shall reduce the aggregate principal amount of
the Revolving Loans outstanding to an amount less than the Minimum Borrowing
Amount applicable thereto; (iii) each prepayment in respect of any Revolving
Loans made pursuant to a Borrowing shall be applied pro rata among such
Revolving Loans; and (iv) prepayments of Eurodollar Loans made pursuant to this
Section 4.01 may only be made on the last day of an Interest Period applicable
thereto unless concurrently with such prepayment any payments required to be
made pursuant to Section 1.12 as a result of such prepayment are made. No
Borrower shall have the right under this Section 4.01 to prepay any principal
amount of any Competitive Bid Loans.

4.02      Mandatory Prepayments. (a)If on any date prior to the Final Maturity
Date (including, without limitation, any date on which Dollar Equivalents are
determined pursuant to Section 12.07(c)), the sum of the aggregate outstanding
Principal Amount of Loans (all the foregoing, collectively, the “Aggregate Loan
Outstandings”) plus the Letter of Credit Outstandings exceeds 105% of the Total
Commitment as then in effect, the Company shall cause one or more Borrowers to
repay on such day the principal amount of the outstanding Revolving Loans in an
aggregate Principal Amount equal to the amount by which the Aggregate Loan
Outstandings plus the Letter of Credit Outstandings exceed the Total Commitment
as then in effect. If, after giving effect to the prepayment of all outstanding
Revolving Loans, as set forth above, the sum of the remaining Aggregate Loan
Outstandings plus the Letter of Credit Outstandings exceed the Total Commitment,
the Company shall cause one or more Borrowers to pay to the Administrative Agent
at the Payment Office on such date an amount of cash and/or Cash Equivalents
equal to the amount of such excess (up to a maximum amount equal to the sum of
the outstanding Competitive Bid Loans plus the Letter of Credit Outstandings at
such time), such cash and/or Cash Equivalents to be held as security for all
obligations of the Borrowers to the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent.

 

 

 

28

 

 

 



 

 

(b)        If on any date prior to the Final Maturity Date (including, without
limitation, any date on which Dollar Equivalents are determined pursuant to
Section 12.07(c)), the aggregate Principal Amount of Revolving Loans exceeds the
Loan Sublimit at such time, then the Company shall cause one or more Borrowers
to repay Revolving Loans incurred by them in an aggregate amount equal to the
amount by which the Aggregate Loan Outstandings exceed the Loan Sublimit at such
time.

(c)        If on any date after the Final Maturity Date (including, without
limitation, any date on which Dollar Equivalents are determined pursuant to
Section 12.07(c)), the Letter of Credit Outstandings exceed 105% of the L/C FMD
Amount, the Company shall cause one or more Borrowers to pay to the
Administrative Agent at the Payment Office on such date an amount of cash and/or
Cash Equivalents equal to the amount by which the Letter of Credit Outstandings
exceed the L/C FMD Amount, such cash and/or Cash Equivalents to be held as
security for all obligations of the Borrowers to the Lenders hereunder in a cash
collateral account to be established by the Administrative Agent on terms
reasonably satisfactory to the Administrative Agent.

(d)        On the maturity date specified pursuant to Section 1.04(a) with
respect to each Competitive Bid Loan, the applicable Borrower shall repay such
Competitive Bid Loan to the applicable Bidder Lender or Bidder Lenders.
Notwithstanding anything to the contrary contained herein, all Competitive Bid
Loans shall be repaid in full on the Final Maturity Date unless paid in full
prior to such date.

(e)        Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all outstanding Revolving Loans shall be repaid in full on the Final
Maturity Date.

(f)         With respect to each prepayment of Loans required by Section
4.02(a), (b), (c) or (d), the applicable Borrower may designate the Types of
Loans which are to be prepaid and the specific Borrowing(s) pursuant to which
made, provided that (i) if any prepayment of Eurodollar Loans denominated in
Dollars made pursuant to a single Borrowing shall reduce the outstanding Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount for such Borrowing, then all Loans outstanding pursuant to such Borrowing
shall be immediately converted into Base Rate Loans and (ii) each prepayment of
any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans. In the absence of a designation by a Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 1.12.

(g)        It is understood that, notwithstanding anything in this Section 4.02
to the contrary, each Designated Subsidiary Borrower shall only be required to
repay or provide cash collateral for its own Loans and Letters of Credit, and
shall not be liable for the Loans or Letters of Credit of any other Borrower.

4.03      Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent for the ratable (based on its pro rata share) account of the Lenders
entitled thereto, not later than 12:00 Noon (New York time) on the date when due
and shall be made in immediately available funds

 

 

 

29

 

 

 



 

at the Payment Office in (x) Dollars, if such payment is made in respect of any
obligation of the Borrowers under this Agreement except as otherwise provided in
the immediately succeeding clause (y); and (y) the appropriate Alternate
Currency, if such payment is made in respect of principal of or interest on
Alternate Currency Loans, it being understood that written notice by a Borrower
to the Administrative Agent to make a payment from the funds in such Borrower’s
account at the Payment Office shall constitute the making of such payment to the
extent of such funds held in such account. Any payments under this Agreement
which are made later than 12:00 Noon (New York time) shall be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
The Administrative Agent will promptly make available to each Lender its pro
rata share (if any) of each payment so received by the Administrative Agent in
the funds and currency so received.

4.04      Net Payments. (a)All payments made by each Borrower hereunder or under
any Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax imposed on or
measured by the net income or net profits of a Lender pursuant to the laws of
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the relevant
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
If any amounts are payable in respect of Taxes pursuant to the preceding
sentence, the relevant Borrower agrees to reimburse each Lender lending to such
Borrower, upon the written request of such Lender, for taxes imposed on or
measured by the net income or net profits of such Lender pursuant to the laws of
the jurisdiction in which such Lender is organized or in which the principal
office or applicable lending office of such Lender is located or under the laws
of any political subdivision or taxing authority of any such jurisdiction in
which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located and for any withholding of taxes as
such Lender shall determine are payable by, or withheld from, such Lender, in
respect of such amounts so paid to or on behalf of such Lender pursuant to the
preceding sentence and in respect of any amounts paid to or on behalf of such
Lender pursuant to this sentence. Each Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts (or if it has
been established to the satisfaction of the applicable taxing authority that it
is impossible to furnish such receipts, such other evidence reasonably
satisfactory to the Administrative Agent) evidencing such payment by the
Borrower. Each Borrower agrees to indemnify and hold harmless each Lender, and
reimburse such Lender

 

 

 

30

 

 

 



 

upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender.

(b)        Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
agrees to deliver to each Borrower organized under the laws of the United States
(“U.S. Borrower”) and the Administrative Agent on or prior to the Restatement
Effective Date, or in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 1.14 or 12.04 (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit C (any such certificate, a “Section
4.04(b)(ii) Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption)(or successor form) certifying to such Lender’s entitlement
to a complete exemption from United States withholding tax with respect to
payments of interest to be made under this Agreement and under any Note. In
addition, each Lender agrees that from time to time after the Restatement
Effective Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the U.S. Borrower and the Administrative Agent two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI, Form
W-8BEN (with respect to the benefits of any income tax treaty), or Form W-8BEN
(with respect to the portfolio interest exemption) and a Section 4.04(b)(ii)
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or it shall immediately notify the
U.S. Borrower and the Administrative Agent of its inability to deliver any such
Form or Certificate, in which case such Lender shall not be required to deliver
any such Form or Certificate pursuant to this Section 4.04(b). Notwithstanding
anything to the contrary contained in Section 4.04(a), but subject to Section
12.04(b) and the immediately succeeding sentence, (x) each U.S. Borrower shall
be entitled, to the extent it is required to do so by law, to deduct or withhold
income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable hereunder for the account of any Lender which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
to the U.S. Borrower U.S. Internal Revenue Service Forms that establish a
complete exemption from such deduction or withholding and (y) the U.S. Borrower
shall not be obligated pursuant to Section 4.04(a) hereof to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided to the U.S. Borrower the
Internal Revenue Service Forms required to be provided to the U.S. Borrower
pursuant to this Section 4.04(b) or (II) in the case of a payment, other than
interest, to a Lender described in clause (ii) above, to the extent that such
Forms do not establish a complete

 

 

 

31

 

 

 



 

exemption from withholding of such taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 4.04
and except as set forth in Section 12.04(b), each Borrower agrees to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any Taxes deducted or withheld by it
as described in the immediately preceding sentence as a result of any changes
that are effective after the Restatement Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of such Taxes.

(c)        Each Lender agrees to use reasonable efforts (consistent with legal
and regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to a Borrower that is
not a U.S. Borrower any information as reasonably requested by such Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this Section
4.04(c) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its Tax calculations). A
Borrower that is not a U.S. Borrower shall not be obligated pursuant to Section
4.04(a) hereof to gross-up payments to be made to a Lender in respect of income
or similar taxes imposed if such Lender has not used reasonable efforts to
provide a certificate, document or information to the extent required pursuant
to this Section 4.04(c).

(d)        If the Borrower pays any additional amount under this Section 4.04
and such Lender determines in its sole discretion that it has actually received
in connection therewith any refund of its Tax liabilities in or with respect to
the taxable year in which the additional amount is paid (a “Tax Refund”), such
Lender shall pay to the Borrower an amount that the Lender shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by the Lender in such year as a consequence of such Tax Refund; provided,
however, that (i) any Lender may determine, in its sole discretion consistent
with the policies of such Lender, whether to seek a Tax Refund; (ii) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction
(including through the expiration of any tax credit carryover or carryback of
such Lender that otherwise would not have expired) of any Tax Refund with
respect to which such Lender has made a payment to the Borrower pursuant to this
Section 4.04(d) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 4.04 without any exclusions or
defenses; (iii) nothing in this Section 4.04(d) shall require the Lender to
disclose any confidential information to the Borrower (including, without
limitation, its tax returns); and (iv) no Lender shall be required to pay any
amounts pursuant to this Section 4.04(d) at any time during which a Default or
Event of Default exists.

SECTION 5. Conditions Precedent.

5.01      Conditions Precedent to Restatement Effective Date. This Agreement
shall become effective on the date (the “Restatement Effective Date”) on which
each of the following conditions shall be satisfied:

(a)        Execution of Agreement; Notes.  (i) Each of the Company, the initial
Designated Subsidiary Borrowers, the Administrative Agent and each of the
Lenders shall have

 

 

 

32

 

 

 



 

signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Administrative Agent at its Notice Office or, in the
case of the Lenders and the Agents, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or facsimile transmission notice
(actually received) at such office that the same has been signed and mailed to
it; and (ii) there shall have been delivered to the Administrative Agent for the
account of each Lender requesting the same, Notes executed by each Borrower, as
applicable, in each case in the amount, maturity and as otherwise provided
herein.

(b)        No Default; Representations and Warranties. The Administrative Agent
shall have received a certificate, dated the Restatement Effective Date, signed
by an Authorized Officer of the Company certifying that (i) no Default or Event
of Default exists and (ii) all representations and warranties made by each
Borrower contained herein or in any other Credit Document are true and correct
in all material respects.

(c)        Corporate Proceedings.  (i)The Administrative Agent shall have
received from each Borrower a certificate, dated the Restatement Effective Date,
signed by an Authorized Officer thereof in the form of Exhibit E with
appropriate insertions and deletions, together with (x) copies of its
certificate of incorporation, by-laws or other organizational documents (or, if
such organizational documents and/or by-laws have not been amended, modified or
supplemented since the Original Effective Date such certificate shall certify
that there have been no amendments, modifications or supplements to such
organizational documents since the Original Effective Date) and (y) the
resolutions relating to the Credit Documents which shall be satisfactory to the
Administrative Agent.

(ii)         The Administrative Agent shall have received all information and
copies of all certificates, documents and papers, including good standing
certificates and any other records of corporate proceedings and governmental
approvals, if any, which the Administrative Agent may have requested in
connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities.

(d)        A.M. Best Rating. On the Restatement Effective Date, each Regulated
Insurance Company which is a Material Subsidiary and which has an A.M. Best
financial strength rating shall have an A.M. Best financial strength rating of
at least A-.

(e)        Opinions of Counsel.  The Administrative Agent shall have received
legal opinions reasonably acceptable to the Administrative Agent and addressed
to the Administrative Agent and each of the Lenders and dated the Restatement
Effective Date, from (a) Marc Wetherhill, Esq., Corporate Counsel of the
Company, substantially in the form of Exhibit D-1, (b) Cathy A. Hauck, Esq.,
Executive Vice President, General Counsel and Corporate Secretary of Partner
Reinsurance Company of the U.S. substantially in the form of Exhibit D-2, (c)
Davis Polk & Wardwell, substantially in the form of Exhibit D-3, Davis Polk &
Wardwell (Paris), substantially in the form of Exhibit D-4 and (d) A&L Goodbody
Solicitors, substantially in the form of Exhibit D-5.

(f)         Fees. The Borrowers shall have paid to the Administrative Agent and
the Lenders all fees, expenses (including, without limitation, legal fees and
expenses) and other

 

 

 

33

 

 

 



 

compensation contemplated by this Agreement and the other Credit Documents,
agreed upon by such parties to be paid on or prior to such date.

(g)        Repayment under the Existing Credit Agreement. On the Restatement
Effective Date, all loans under the Existing Credit Agreement shall have been
repaid in cash in full, together with all accrued interest and fees thereon, all
letters of credit (other than the Existing Fronted Letters of Credit and
Existing Several Letters of Credit, if any) issued thereunder shall have been
terminated, and all other amounts owing pursuant to the Existing Credit
Agreement shall have been repaid in full. The Administrative Agent shall have
received evidence in form, scope and substance reasonably satisfactory to it
that the matters set forth in this Section 5.01(g) have been satisfied on such
date.

(h)        Non-Continuing Lender Agreement. On the Restatement Effective Date,
any Existing Lender that will not be a Lender under this Agreement shall have
executed a Non-Continuing Lender Agreement.

The occurrence of the Restatement Effective Date shall constitute a
representation and warranty by each Borrower to the Agents and each of the
Lenders that (i) all the conditions specified in Section 5.01 exist as of that
time and (ii) the representation and warranty set forth in Section 6.04(b) is
true and correct in all material respects as of such date. All the Notes,
certificates, legal opinions and other documents and papers referred to in this
Section 5.01, unless otherwise specified, shall be delivered to the
Administrative Agent at the Administrative Agent’s Notice Office for the account
of each of the Lenders and, except for the Notes, in sufficient counterparts for
each of the Lenders and shall be satisfactory in form and substance to the
Lenders. The Administrative Agent shall give the Company and each Lender written
notice that the Restatement Effective Date has occurred.

5.02      Conditions Precedent to All Loans and Letters of Credit. The
obligation of each Lender to make any Loan and the obligation of each LC Issuer
to issue or increase the Stated Amount of any Letter of Credit is subject, at
the time of each such Loan made or Letter of Credit issued or increased, to the
satisfaction of the following conditions:

(a)        Restatement Effective Date. The Restatement Effective Date shall have
occurred.

(b)        Notice of Borrowing. The Administrative Agent shall have received, as
applicable, (i) a Notice of Borrowing meeting the requirements of Section
1.03(a) with respect to each incurrence of Revolving Loans, (ii) a Notice of
Competitive Bid Borrowing meeting the requirements of Section 1.04(a) with
respect to each incurrence of Competitive Bid Loans or (iii) a Letter of Credit
Request meeting the Requirements of Section 2.04 with respect to each Letter of
Credit to be issued.

(c)        No Default; Representations and Warranties.  At the time of the
incurrence of each Loan or issuance or increase in any Letter of Credit, and
also after giving effect thereto, (i) there shall exist no Default or Event of
Default, (ii) all representations and warranties made by each Borrower contained
herein or in any other Credit Documents (other than the representation and
warranty made in Section 6.04(b)) shall be true and correct in all material
respects with

 

 

 

34

 

 

 



 

the same effect as though such representations and warranties had been made on
and as of the date of such Loan and (iii) as of the date of the most recently
required Annual Compliance Certificate the representation and warranty made in
Section 6.04(b) was true and correct in all material respects.

The acceptance of the benefits of each Loan and Letter of Credit shall
constitute a representation and warranty by the respective Borrower to the
Agents and each of the Lenders that all of the applicable conditions specified
in Section 5.02 exist as of that time.

SECTION 6. Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement and to make the Loans and issue Letters of
Credit provided for herein, the Company makes the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of any Letter of Credit:

6.01      Corporate Existence and Power. (a) Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and, to the
extent applicable, in good standing under the laws of the jurisdiction of its
incorporation, is duly qualified to transact business in every jurisdiction
where, such qualification is necessary except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect,
and (b) each of the Company and its Subsidiaries has all corporate powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its businesses as now conducted except where the failure to have such
governmental licenses, authorizations, consents and approvals would not
reasonably be expected to have a Material Adverse Effect.

6.02      Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrowers of this Agreement and the
other Credit Documents, (i) are within each of the Borrower’s corporate powers,
(ii) have been duly authorized by all necessary corporate action and if
required, by all necessary shareholder action, (iii) require no consent approval
of (including any exchange control approval) or action by or in respect of, or
registration or filing with, any Governmental Authority, agency or official,
except such as have been obtained or made and are in full force and effect, (iv)
do not contravene, or constitute a default under, any provision of applicable
law, regulation or order of any Governmental Authority, the charter, by-laws or
other organizational documents of any of the Borrowers or of any judgment,
injunction, order or decree binding upon the Borrowers or any of their
Subsidiaries, (v) do not result in the creation or imposition of any Lien on any
asset of the Borrowers or any of their Subsidiaries and (vi) will not violate or
result in a default under any indenture, loan agreement or other material
agreement or instrument binding upon the Borrowers or their assets, or give rise
to a right thereunder to require any payment to be made by any such Person.

6.03      Enforceability. Each Credit Document constitutes a legal, valid and
binding agreement of each of the Borrowers enforceable against each of the
Borrowers in accordance with its terms, and the other Credit Documents, when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of each of the Borrowers enforceable in accordance with
their respective terms, provided that the enforceability

 

 

 

35

 

 

 



 

hereof and thereof is subject in each case to general principles of equity and
to bankruptcy, insolvency and similar laws affecting the enforcement of
creditors’ rights generally.

6.04      Financial Information. (a)The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of December 31, 2004 and the
related consolidated statements of income, shareholders’ equity and cash flows
for the Fiscal Year then ended, reported on by Deloitte & Touche copies of which
have been delivered to each of the Lenders, and the unaudited consolidated
financial statements of the Company and its Consolidated Subsidiaries for the
fiscal quarter ended June 30, 2005, copies of which have been delivered to each
of the Lenders, fairly present, in conformity with GAAP consistently applied,
the consolidated financial position and results of operations and cash flows of
the Company and its Consolidated Subsidiaries as of such dates and their
consolidated results of operations and cash flows for such periods stated,
subject to normal year-end audit adjustments and the absence of footnotes in the
case of such unaudited financial statements.

(b)        Since December 31, 2004, there has been no event, act, condition or
occurrence that has had or is reasonably likely to have a Material Adverse
Effect.

6.05      Litigation. There is no action, suit or proceeding pending or
threatened against or affecting the Company or any of its Subsidiaries before
any court or arbitrator or any Governmental Authority, agency or official which
is reasonably likely to have a Material Adverse Effect or which in any manner
draws into question the validity or enforceability of, or which is reasonably
likely to impair the ability of the Borrowers to perform their obligations
under, this Agreement or any of the other Credit Documents.

6.06      Tax Returns and Payments. (a)Each of the Borrower and each of its
Subsidiaries has filed all material federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and has
paid all material taxes and assessments payable by it which have become due,
except for those contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Borrower and its Subsidiaries in
accordance with GAAP principles. The Borrower and each of its Subsidiaries have
at all times paid, or have provided adequate reserves (in the good faith
judgment of the management of the Borrower) for the payment of, all federal,
state and foreign income taxes applicable for all prior fiscal years and for the
current fiscal year to date. There is no material action, suit, proceeding,
investigation, or claim now pending or, to the knowledge of the Borrower or any
of its Subsidiaries, threatened by any authority regarding any taxes relating to
the Borrower or any of its Subsidiaries. Neither the Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of the Borrower or any of its Subsidiaries, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of the Borrower or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations.

(b)To ensure the legality, validity, enforceability or admissibility in evidence
of this Agreement or any Notes evidencing Loans made (or to be made), it is not
necessary that any stamp or similar tax be paid on or in respect of this
Agreement or such Notes, or any other document other than such stamp or similar
taxes that have already been paid.

 

 

 

36

 

 

 



 

 

6.07      Indebtedness. The Company does not have any Debt on the Restatement
Effective Date other than that which is listed on Annex IV.

6.08      Insurance Licenses.  Each Regulated Insurance Company has obtained and
maintains in full force and effect all licenses and permits from all regulatory
authorities necessary to operate in the jurisdictions in which such Regulated
Insurance Company operates, in each case other than such licenses and permits
the failure of which to obtain or maintain, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

6.09      Intellectual Property. The Company and its Subsidiaries own, or are
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to their business, and the use thereof by the
Company and/or its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

6.10      Not an Investment Company. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

6.11      Public Utility Holding Company Act. Neither the Company nor any of its
Subsidiaries is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended.

6.12      Ownership of Property; Liens. The Company and its Subsidiaries have
good and valid title to, or a valid leasehold interest in, all of their real and
personal properties sufficient for the conduct of their respective businesses
and none of such property is subject to any Lien except as permitted in
Section 8.01.

6.13      No Default. No Default or Event of Default has occurred and is
continuing.

6.14      Full Disclosure. All information heretofore furnished by the Borrowers
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by the Borrowers to the Administrative Agent or
any Lender will be, true, accurate and complete in all material respects on the
date as of which such information is stated or certified, provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

6.15      Compliance with Laws. The Company and each of its Subsidiaries is in
compliance with all applicable laws, regulations, rules and orders of any
Governmental Authority, except where any failure to comply with any such laws
would not reasonably be expected to, alone or in the aggregate, have a Material
Adverse Effect.

 

 

 

37

 

 

 



 

 

6.16      Capital Stock. All Capital Stock, debentures, bonds, notes and all
other securities of the Company and its Subsidiaries presently issued and
outstanding have been validly and properly issued in accordance with all
applicable laws, including, but not limited to, the “Blue Sky” laws of all
applicable states and the federal securities laws. The issued shares of Capital
Stock of each of the Company’s Wholly-Owned Subsidiaries are owned by the
Company free and clear of any Lien or adverse claim.

6.17      Compliance with ERISA. (a)Each Borrower and its Subsidiaries and ERISA
Affiliates have fulfilled their respective obligations (if any) under the
minimum funding standards of ERISA and the Code with respect to each Plan and
are in compliance in all material respects with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or any Plan
or Multiemployer Plan (other than to make contributions in the ordinary course
of business).

(b)        Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities. All contributions
required to be made with respect to a Foreign Pension Plan have been timely
made. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan. The present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Pension Plan, determined as of the
end of the Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.

6.18      Margin Stock. No Borrower nor any of its Subsidiaries is engaged
principally in the business of purchasing or carrying any Margin Stock, and no
part of the proceeds of any Loan hereunder will be used to purchase or carry any
Margin Stock, or be used for any purpose which violates, or which is
inconsistent with the provisions of Regulation U or X.

6.19      Subsidiaries. Set forth in Annex III is a complete and correct list of
all of the Subsidiaries of the Company as of the Restatement Effective Date,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding direct ownership interests in such
Subsidiary and (iii) the percentage of ownership of such Subsidiary represented
by such ownership interests. Except as disclosed in Annex III, as of the
Restatement Effective Date (y) each of the Company and its Subsidiaries owns,
free and clear of Liens, and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Annex III and
(z) all of the issued and outstanding Capital Stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable.

6.20      Use of Proceeds. All proceeds of the Loans shall be utilized for the
general corporate purposes of the Company and its Subsidiaries. All Letters of
Credit shall be used to support obligations of the Company and the Subsidiaries
permitted under the Agreement.

SECTION 7. Affirmative Covenants.  The Borrowers hereby covenant and agree that
on and as of the Restatement Effective Date and thereafter until the Commitments
have

 

 

 

38

 

 

 



 

terminated, no Letters of Credit or Notes are outstanding and the Loans and
Unpaid Drawings, together with interest, Fees and all other obligations (other
than any indemnities described in Section 12.12 which are not then owing)
incurred hereunder, are paid in full:

7.01

Information Covenants.  The Company will furnish to each Lender:

(a)        as soon as available and in any event within 45 days after the end of
each of the first three quarterly fiscal periods in each Fiscal Year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such period and the related consolidated statements of income,
changes in stockholders' equity and cash flows of the Company for such period
and (in the case of the second and third quarterly periods) for the period from
the beginning of the current Fiscal Year to the end of such quarterly period,
setting forth in each case in comparative form the consolidated figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and
certified by an Authorized Officer of the Company as presenting fairly, in
accordance with GAAP (except as specifically set forth therein; provided any
exceptions or qualifications thereto must be acceptable to the Required Lenders)
on a basis consistent with such prior fiscal periods, the information contained
therein, subject to changes resulting from normal year-end audit adjustments;

(b)        as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Company, the consolidated balance sheet of the Company
and its Subsidiaries as at the end of such year and the related consolidated
statements of income, operations, changes in stockholders' equity and cash flows
of the Company for such Fiscal Year, setting forth in comparative form the
consolidated figures for the previous fiscal year, all in reasonable detail and
accompanied by a report thereon of Deloitte & Touche or other independent public
accountants of recognized national standing selected by the Company, which
report shall state that such consolidated financial statements present fairly
the consolidated financial position of each of the Company and its Subsidiaries
as at the dates indicated and the consolidated results of its operations and
cash flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise specified in such report;
provided any exceptions or qualifications thereto must be acceptable to the
Required Lenders) and that the audit by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

(c)        within five Business Days after any senior officer of any Borrower
becomes aware of the occurrence of any Default and/or any event or condition
constituting, or which in such Borrower’s reasonable judgment is reasonably
likely to have a Material Adverse Effect, a certificate of an Authorized Officer
of each of the Borrowers setting forth the details thereof and the action which
the Borrowers are taking or propose to take with respect thereto;

(d)        promptly upon the mailing thereof to the security holders of the
Borrowers generally, copies of all financial statements, reports and proxy
statements so mailed;

 

 

 

39

 

 

 



 

 

(e)        promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Company shall have filed with the Securities and Exchange Commission or any
national securities exchange;

(f)         promptly after any Borrower knows of the commencement thereof,
notice, of any litigation, dispute or proceeding involving a claim against any
of the Borrowers and/or any Subsidiary which claim could reasonably be expected
to have a Material Adverse Effect;

(g)        at the request of any Lender, promptly after the filing thereof, a
copy of the annual statements for each calendar year and quarterly statements
for each calendar quarter (if any) as filed with any Applicable Insurance
Regulatory Authority of any jurisdiction in which any Regulated Insurance
Company is qualified to do business;

(h)        at the time of the delivery of the financial statements provided for
in Sections 7.01(a) and (b), a compliance certificate from the chief financial
officer or treasurer of the Company in the form of Exhibit K (I) certifying on
behalf of the Company that, to the best of such officer’s knowledge after due
inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and (II) setting forth in reasonable detail the
calculations required to establish whether the Company and its Subsidiaries were
in compliance with the provisions of Sections 8.10 and 8.11; and

(i)         from time to time such additional information regarding the
financial position or business of the Borrowers and their Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

Reports and financial statements required to be delivered by the Company
pursuant to paragraphs (a), (b) and (e) of this Section 7.01 shall be deemed to
have been delivered on the date on which the Company posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.partnerre.com or when such reports, or reports containing such financial
statements are posted on the SEC’s website at www.sec.gov; provided that the
Company shall deliver paper copies of the reports and financial statements
referred to in paragraphs (a), (b) and (e) of this Section 7.01 to the
Administrative Agent or any Lender who requests it to deliver such paper copies
until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender.

7.02      Books, Records and Inspections.  The Borrowers will (i) keep, and will
cause each Subsidiary to keep, proper books of record and account in which full,
true and correct entries in conformity with GAAP or Statutory Accounting
Principles, as applicable, shall be made of all dealings and transactions in
relation to its business and activities; and (ii) permit, and will cause each
Subsidiary to permit, representatives of any Lender at such Lender’s expense
prior to the occurrence and during the continuance of an Event of Default and at
the Borrowers’ expense after the occurrence of an Event of Default to visit and
inspect any of their respective properties, to examine their respective books
and records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public

 

 

 

40

 

 

 



 

accountants. The Borrowers agree to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired.

7.03      Maintenance of Existence. Each of the Borrowers shall maintain its
existence, and will qualify and remain qualified as a foreign corporation in
each jurisdiction in which failure to receive or retain such qualifications
would have a Material Adverse Effect.

7.04      ERISA. As soon as possible and, in any event, within (10) days after a
Borrower, any of its Subsidiaries or any of its ERISA Affiliates knows or has
reason to know that any of the events or conditions specified below with respect
to any Plan or Multiemployer Plan have occurred or exist, a statement signed by
the chief financial officer of such Borrower setting forth details respecting
such event or condition and the action if any, that such Borrower, such
Subsidiary or such ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by such
Borrower, such Subsidiary or such ERISA Affiliate with respect to such event or
condition):

(i)         any reportable event, as defined in subsections (c)(1), (2), (5) and
(6), and subsection (d)(2) of Section 4043 of ERISA and the regulations issued
thereunder, with respect to a Plan;

(ii)         the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan under a distress termination or the distress termination of
any Plan;

(iii)        the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by a Borrower, any of its Subsidiaries or any of its ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;

(iv)        the receipt by a Borrower, any of its Subsidiaries or any of its
ERISA Affiliates of notice from a Multiemployer Plan that a Borrower, any of its
Subsidiaries or any of its ERISA Affiliates has incurred withdrawal liability
under Section 4201 of ERISA in excess of $10,000,000 or that such Multiemployer
Plan is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA whereby a deficiency or additional assessment is levied or threatened to
be levied against a Borrower, any of its Subsidiaries or any of its ERISA
Affiliates; and

(v)        the institution of a proceeding by a fiduciary of any Plan or
Multiemployer Plan against a Borrower, any of its Subsidiaries or any of its
ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA, which proceeding
is not dismissed within 30 days.

7.05      Insurance. The Borrowers will maintain, and will cause each of their
Subsidiaries to maintain (either in the name of the Borrowers or in such
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on all their property in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
of established repute engaged in the same or similar businesses.

 

 

 

41

 

 

 



 

 

7.06      Maintenance of Property. The Borrowers shall, and will cause each of
their Subsidiaries to, maintain all of their properties and assets in good
condition, repair and working order, ordinary wear and tear excepted.

7.07      Payment of Taxes. Each Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims for sums that have become due and payable which,
if unpaid, might become a Lien not otherwise permitted under Section 8.01;
provided, that neither the Borrower nor any of its Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP.

7.08      Patriot Act. The Company and each Designated Subsidiary Borrower will
comply with all requests made in accordance with Section 12.19.

SECTION 8. Negative Covenants. The Borrowers hereby covenant and agree that on
and as of the Restatement Effective Date and thereafter until the Commitments
have terminated, no Letters of Credit or Notes are outstanding and the Loans and
Unpaid Drawings, together with interest, Fees and all other obligations (other
than any indemnities described in Section 12.12 which are not then owing)
incurred hereunder, are paid in full:

8.01      Liens. Neither the Company nor any of its Subsidiaries will permit,
create, assume, incur or suffer to exist any Lien on any asset tangible or
intangible now owned or hereafter acquired by it, except:

(i)

Liens existing on the date hereof and listed on Annex V hereto;

(ii)         Liens not securing Debt which are incurred in the ordinary course
of business;

(iii)        Liens securing repurchase agreements constituting a borrowing of
funds by the Company or any Subsidiary of the Company in the ordinary course of
business for liquidity purposes and in no event for a period exceeding 90 days
in each case; and

(iv)        Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;

(v)        Liens on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

(vi)        Liens on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Subsidiary and not created
in contemplation of such event;

 

 

 

42

 

 

 



 

 

(vii)       Liens existing on any asset prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;

(viii)      Liens arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section 8.01, provided that such Debt is not increased and is
not secured by any additional assets;

(ix)        Liens securing obligations owed by any Borrower to any other
Borrower or owed by any Subsidiary of the Company (other than a Borrower) to the
Company or any other Subsidiary;

(x)        Liens incurred in the ordinary course of business in favor of
financial intermediaries and clearing agents pending clearance of payments for
investment or in the nature of set-off, banker’s lien or similar rights as to
deposit accounts or other funds;

(xi)        Liens consisting of deposits made by any Regulated Insurance Company
with an Applicable Insurance Regulatory Authority or other statutory Liens or
Liens or claims imposed or required by applicable insurance laws or regulations
against the assets of any Regulated Insurance Company, in each case in favor of
policyholders of such Regulated Insurance Company or an Applicable Insurance
Regulatory Authority and in the ordinary course of such Regulated Insurance
Company’s business;

(xii)       Judgment or judicial attachment Liens, provided that no Event of
Default arises under Section 9.01(k);

(xiii)      Liens, now or in the future, arising in the ordinary course of
business of (and solely on assets of) New Solutions or any other Subsidiary
securing the obligations of New Solutions or such other Subsidiary, as the case
may be; provided that (A) New Solutions or such other Subsidiary is not a
Borrower or a Regulated Insurance Company and (B) New Solutions or such
Subsidiary is primarily in the business of dealing in securities interest rate
swaps and other derivative transactions; and

(xiv)      Liens not otherwise permitted by the foregoing clauses of this
Section 8.01 securing Debt in an aggregate principal amount not at any time
exceeding 12% of Consolidated Tangible Net Worth.

8.02      Dissolution. No Borrower shall suffer or permit dissolution or
liquidation either in whole, except through corporate reorganization to the
extent permitted by Section 8.03.

8.03      Consolidations, Mergers, Sales of Assets and Acquisitions. (a) The
Borrowers will not consolidate or merge with or into any other Person, provided
that (i) any Borrower may merge with another Person if (x) one of the Borrowers
is the corporation surviving such merger or, if such Person is the survivor,
such Person is a corporation or company organized and existing under the laws of
the United States of America, any state thereof or the District of Columbia,
Bermuda or any country which is, on the date of such merger, a member of the
Organization of Economic Cooperation and Development, such Person will expressly
and unconditionally assume the due and punctual payment of the principal of, any
premium and interest on and other amounts of such Borrower hereunder, and the
performance of such

 

 

 

43

 

 

 



 

Borrower’s obligations hereunder and such Person delivers an opinion from
counsel in the jurisdiction of such person’s organization in form and substance
satisfactory to the Administrative Agent covering matters in connection with
such consolidation or merger, and (y) immediately after giving effect to such
merger, no Default or Event of Default shall have occurred and be continuing;
and (ii) Subsidiaries of the Company may merge with one another (subject, in the
case of mergers involving Designated Subsidiary Borrowers, to compliance with
the requirements of preceding clause (x)).

(b)        No Borrower will, nor will it permit any of its Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily (any of the foregoing (subject to the exclusions
hereinafter set forth) being referred to in this Section as a “Disposition”),
any of its properties or assets, tangible or intangible (including but not
limited to any sale, assignment, discount or other disposition of accounts,
contract rights, chattel paper or general intangibles with or without recourse,
but excluding (i) restricted payments permitted under Section 8.08 below, (ii)
sales of portfolio securities in the ordinary course of business and (iii) cash
payments to discharge obligations or for goods or services or to acquire
assets), provided that the Borrowers and their Subsidiaries may make
Dispositions in any fiscal year so long as the aggregate amount of such
Dispositions made in such fiscal year does not exceed $200,000,000.

(c)        No Borrower will, nor will it permit any of its Subsidiaries to,
acquire all or substantially all of the capital stock or assets of another
Person (other than a Person which is already a Wholly-Owned Subsidiary of such
Borrower or Subsidiary) unless at such time and immediately after giving effect
thereto no Default or Event of Default exists or would result therefrom.

8.04      Use of Proceeds. Each Borrower will use the proceeds of all Loans for
its general corporate purposes. No portion of the proceeds of the Loans will be
used by the Borrowers or any Subsidiary (i) directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of purchasing or carrying
any Margin Stock, or (ii) for any purpose in violation of any applicable law or
regulation.

8.05      Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries shall enter into or be a party to, any transaction with any
Affiliate of the Company or such Subsidiary (which Affiliate is not one of the
Borrowers or a Subsidiary), except transactions with Affiliates in good faith
and on terms no less favorable to such Borrower or Subsidiary than those that
could have been obtained in a comparable transaction on an arm’s length basis
from an unrelated Person.

8.06      Indebtedness. No Borrower will at any time create, incur, assume or
permit to exist any Debt, or agree, become or remain liable (contingent or
otherwise) to do any of the foregoing, except for Debt which is either pari
passu with, or subordinated in right of payment to, the Obligations.

8.07

Private Act. No Borrower will become subject to a Private Act.

 

 

 

 

44

 

 

 



 

 

8.08      Restricted Payments. The Company will not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, or permit any of its Subsidiaries to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests in the Company, if in any case
referred to above, a Default or Event of Default shall have occurred and be
continuing at the time of such action or would result therefrom; provided that
notwithstanding the foregoing, the Company may declare and pay dividends payable
solely in Equity Interests of the Company and may redeem, return or defease any
of its Equity Interests by issuing new Equity Interests.

8.09      Business. The Company will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than
substantially the same lines of business in which they are engaged on the
Restatement Effective Date and reasonable extensions thereof and other
businesses that are complimentary or reasonably related thereto.

8.10      Leverage Ratio. The Company will not permit the ratio of Consolidated
Total Debt to Consolidated Total Capitalization at any time to exceed 0.35:1.00.

8.11      Minimum Consolidated Tangible Net Worth. The Company will not permit
Consolidated Tangible Net Worth to be less than (i) during the period from and
including the Restatement Effective Date to but not including the Financial
Statement Delivery Date immediately following the Company’s fiscal quarter
ending June 30, 2006, $2,100,000,000 and (ii) thereafter, an amount equal to the
sum of (x) $2,100,000,000 plus (y) 50% of the Cumulative Consolidated Net Income
(if positive) for the period from and including July 1, 2005 through the most
recent June 30 or December 31 for which the Financial Statement Delivery Date
has occurred.

8.12      Claims Paying Ratings. Each Regulated Insurance Company which is a
Material Subsidiary and which has a financial strength rating from A.M. Best Co.
(or its successor) will maintain at all times a financial strength rating of at
least “A-” from A.M. Best & Co. (or its successor); provided that if the rating
system of A.M. Best Co. (or its successors) shall change, or if it (or its
successors) shall cease to be in the business of rating the financial strength
of insurance companies like the Regulated Insurance Companies, the Company and
the Lenders shall negotiate in good faith to amend the references to specific
A.M. Best Co. ratings in this Agreement to reflect such changed rating system or
the non-availability of ratings from such rating agency (it being understood
that any such amendment to such specific ratings shall in no event be effective
without the approval of the Required Lenders).

SECTION 9. Defaults.

9.01      Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

(a)        any Borrower shall fail to pay when due any principal of any Loan, or
shall fail to pay any interest on any Loan within three Business Days after such
interest

 

 

 

45

 

 

 



 

shall become due, or shall fail to pay any fee or other amount payable hereunder
within five Business Days after such fee or other amount becomes due; or

(b)        any Borrower shall fail to observe or perform any covenant contained
in Sections 7.01(c), 7.02(ii), 7.03, 7.06 or Section 8; or

(c)        any Borrower shall fail to observe or perform any covenant or
agreement contained herein (other than those covered by clause (a) or (b) above)
for 30 days after the earlier of (i) the first day on which any Borrower has
knowledge of such failure or (ii) written notice thereof has been given to the
Company by the Administrative Agent at the request of any Lender; or

(d)        any representation, warranty, certification or statement made or
deemed made by any Borrower in Section 6 of this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect or misleading in any material
respect when made (or deemed made); or

(e)        the Company or any Subsidiary shall default in any payment in respect
of Debt outstanding in an aggregate principal amount equal to or in excess of
$50,000,000 (other than the Obligations) (after giving effect to any applicable
grace period); or

(f)         any event or condition shall occur which results in the acceleration
of the maturity of any Debt outstanding in an aggregate amount equal to or in
excess of $50,000,000 of the Company or any Subsidiary or the mandatory
prepayment or purchase of such Debt by the Company (or its designee) or such
Subsidiary (or its designee) prior to the scheduled maturity thereof; or

(g)        The Company or any Material Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization, rehabilitation,
conservation, supervision or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, rehabilitator,
conservator, custodian or other similar official of them or any substantial part
of their property, or shall consent to any such relief or to the appointment of
or taking possession by any such official in an involuntary case or other
proceeding commenced against them, or shall make a general assignment for the
benefit of creditors, or shall fail generally, or shall admit in writing their
inability, to pay their debts as they become due, or shall take any corporate
action to authorize any of the foregoing, or shall become or be declared by a
court of competent jurisdiction to be insolvent; or

(h)        an involuntary case or other proceeding shall be commenced against
the Company or any Material Subsidiary seeking liquidation, reorganization,
rehabilitation, conservation, supervision or other relief with respect to them
or their debts under any bankruptcy, insolvency or other similar law or the
Bermuda Companies Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, conservator, custodian or other
similar official of them or any substantial part of their property, and such
involuntary case or other proceeding shall remain undismissed and

 

 

 

46

 

 

 



 

unstayed for a period of 60 days; or an order for relief shall be entered
against the Company or any Material Subsidiary under the federal bankruptcy laws
as now or hereafter in effect;

(i)         an event or condition specified in Section 7.04 shall occur or exist
with respect to any Plan or Multiemployer Plan, a Borrower, any of its
Subsidiaries or any of its ERISA Affiliates shall fail to pay when due any
material amount which they shall have become liable to pay to the PBGC or to a
Plan or a Multiemployer Plan under Title IV of ERISA, or a condition shall exist
by reason of which the PBGC would be entitled to obtain a decree adjudicating
that any Plan must be terminated, and as a result of such event or condition,
together with all such other events or conditions, a Borrower, any of its
Subsidiaries or any of its ERISA Affiliates shall be reasonably likely in the
opinion of the general counsel of such Borrower to incur a liability to a Plan,
a Multiemployer Plan or PBGC (or any combination of the foregoing); or

(j)         the Company Guaranty shall terminate or cease, in whole or part, to
be a legally valid and binding obligation of the Company or any Person acting
for or on behalf of the Company shall contest such validity or binding nature of
such Company Guaranty, or any other Person shall assert any of the foregoing;

(k)        one or more judgments or orders for the payment of money in an
aggregate amount in excess of $50,000,000 shall be rendered against the Company
or any Subsidiary and such judgment or order shall continue unsatisfied and
unstayed for a period of 30 days; or

(l)

a Change of Control shall occur;

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Company to terminate the Commitments
and they shall thereupon terminate, (ii) if requested by the Required Lenders,
by notice to the Company to declare the principal of and any accrued interest in
respect of all Loans and all other Obligations owing hereunder and under the
other Credit Documents to be, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, (iii) if requested by the Required Lenders, terminate any Letter
of Credit or give a Notice of Non-Extension in respect thereof if permitted in
accordance with its terms, and (iv) if requested by the Required Lenders, direct
the applicable Borrower to pay (and the applicable Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 9.01(g) and 9.01(h), to pay) to the Administrative Agent at the
Payment Office an amount of cash to be held as security for respective
Borrower’s reimbursement obligations in respect of all Letters of Credit then
outstanding which were issued for the account of such Borrower, equal to the
aggregate Stated Amount of all such Letters of Credit at such time; provided
that if any Event of Default specified in clause (g) or (h) above occurs with
respect to the Company without any notice to the Company or any other act by the
Administrative Agent or the Lenders, the Total Commitment shall thereupon
automatically terminate and the Notes (together with accrued interest thereon)
and all other amounts payable hereunder and under the other Credit Documents
shall automatically become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived

 

 

 

47

 

 

 



 

by the Borrowers. Notwithstanding the foregoing, the Administrative Agent shall
have available to it all other remedies at law or equity, and shall exercise any
one or all of them at the request of the Required Lenders.

9.02      Notice of Default. The Administrative Agent shall give notice to the
Company of any Default under Section 9.01(c) promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.

SECTION 10. Definitions.  As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:

“Absolute Rate” shall mean an interest rate (rounded to the nearest .0001)
expressed as a decimal.

“Absolute Rate Borrowing” shall mean a Competitive Bid Borrowing with respect to
which a Borrower has requested that the Bidder Lenders offer to make Competitive
Bid Loans at Absolute Rates.

“Additional Commitment” shall mean, for each Additional Commitment Lender, any
commitment provided by such Additional Commitment Lender pursuant to Section
1.16, in such amount as agreed to by such Additional Commitment Lender in the
respective Additional Commitment Agreement; provided that on the Additional
Commitment Date upon which an Additional Commitment of any Additional Commitment
Lender becomes effective, such Additional Commitment of such Additional
Commitment Lender shall (x) in the case of an existing Lender be added to (and
thereafter become a part of) the existing Commitment of such existing Lender for
all purposes of this Agreement as contemplated by Section 1.16 and (y) in the
case of a new Lender, be converted to a Commitment and become a Commitment for
all purposes of this Agreement as contemplated by Section 1.16.

“Additional Commitment Agreement” shall mean an Additional Commitment Agreement
substantially in the form of Exhibit L (appropriately completed).

“Additional Commitment Date” shall mean each date upon which an Additional
Commitment under an Additional Commitment Agreement becomes effective as
provided in Section 1.16.

“Additional Commitment Lender” shall have the meaning provided in Section
1.16(b)

“Additional Costs” shall mean, with respect to any Lender lending from an office
in the United Kingdom or a Participating Member State, the amount notified by
such Lender to the Borrowers and the Administrative Agent as its reasonable
determination of the proportion of the cost attributable to the Loans made by
such Lender from that office of complying with the fee and minimum reserve
requirements of the Bank of England and the UK Financial Services Authority or
the European Central Bank in respect of loans made from that office.

 

 

 

48

 

 

 



 

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Aggregate Loan Outstandings” shall have the meaning provided in Section
4.02(a).

“Agreement” shall mean this Credit Agreement, as the same may be from time to
time modified, amended and/or supplemented.

“Alternate Currency” shall mean each Primary Alternate Currency and each Other
Alternate Currency.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit to the
extent denominated in an Alternate Currency.

“Alternate Currency Loan” shall mean each Loan denominated in an Alternate
Currency.

“Annual Compliance Certificate” means the compliance certificate required to be
delivered pursuant to Section 7.01(h) at the time of delivery of the financial
statements provided for in Section 7.01(b).

“Applicable Credit Rating” shall mean (i) the Moody’s Credit Rating and the S&P
Credit Rating, if the same; (ii) if the Moody’s Credit Rating and the S&P Credit
Rating differ by one rating level, the higher of such Ratings; and (iii) if the
Moody’s Credit Rating and the S&P Credit Rating differ by two or more rating
levels, the Applicable Credit Rating shall be one rating level below the higher
of such Ratings; provided that if only one Rating Agency rates the senior
unsecured debt of the Company, such rating shall be the Applicable Credit Rating
unless the other Rating Agency ceased rating such senior unsecured debt at the
request of the Company, in which case the Applicable Credit Rating shall be
deemed to be below A-/A3.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, (x) the insurance department or similar
administrative authority or agency located in each state or other jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is domiciled,
(y) the insurance department, authority or agency in each state or other
jurisdiction (foreign or domestic) in which such Regulated Insurance Company is
licensed, to the extent it has regulatory jurisdiction over such Regulated
Insurance Company, and (z) any Federal or national insurance regulatory
department, authority or agency that may be created and that has regulatory
jurisdiction over such Regulated Insurance Company.

 

 

 

49

 

 

 



 

 

“Applicable Facility Fee Percentage” shall mean, for any day, the rate per annum
set forth below opposite the Applicable Period then in effect:

Applicable Period

Applicable Facility Fee Percentage

 

 

Category A Period

0.060%

Category B Period

0.070%

Category C Period

0.080%

Category D Period

0.100%

 

 

“Applicable L/C Percentage” shall mean the percentage set forth below opposite
the Applicable Period then in effect:

Applicable Period

Applicable L/C Percentage

 

 

Category A Period

0.165%

Category B Period

0.205%

Category C Period

0.245%

Category D Period

0.350%

 

 

“Applicable Margin” shall mean the rate per annum set forth below opposite the
Applicable Period then in effect:

 

Applicable Margin

Applicable Period

Eurodollar Loans

Base Rate Loans

 

 

 

Category A Period

0.165%

0.00%

Category B Period

0.205%

0.00%

Category C Period

0.245%

0.00%

Category D Period

0.350%

0.00%

“Applicable Period” shall mean, at any time, the period set forth below then in
effect:

Applicable Period

Criteria

Category A Period

The Applicable Credit Rating is A+, A1 or above.

Category B Period

The Applicable Credit Rating is A or A2.

Category C Period

The Applicable Credit Rating is A- or A3.

Category D Period

None of a Category A Period, a Category B Period or a Category C Period is in
effect at such time.

 

 

 

 

50

 

 

 



 

 

Notwithstanding anything to the contrary set forth above, if neither Rating
Agency rates the unsecured senior debt of the Company, then the Applicable
Period shall be a Category D Period.

“Applicable Utilization Fee Percentage” shall mean, for any day, the percentage
set forth below opposite the Applicable Period then in effect:

Applicable Period

Applicable Utilization Fee Percentage

 

 

Category A Period

0.050%

Category B Period

0.050%

Category C Period

0.050%

Category D Period

0.050%

 

 

“Approved Currency” shall mean each of Dollars, each Primary Alternate Currency
and each Other Alternate Currency.

“Assignment Agreement” shall mean the Assignment Agreement in the form of
Exhibit F (appropriately completed).

“Authorized Officer” shall mean any senior officer of a Borrower designated as
such in writing to the Administrative Agent by such Borrower.

“Base Rate” shall mean, at any time, the higher of (i) the rate which is ½ of 1%
in excess of the Federal Funds Effective Rate as published by the Federal
Reserve Bank of New York and (ii) the Prime Commercial Lending Rate of JPMorgan
Chase as announced from time to time at its head office.

“Base Rate Loan” shall mean each Revolving Loan that is not a Eurodollar Loan.

“Bidder Lender” shall mean each Lender that has notified in writing (and has not
withdrawn such notice) the Administrative Agent that it desires to participate
generally in the bidding arrangements relating to Competitive Bid Borrowings.

“Borrower” or “Borrowers” shall mean the Company and each Designated Subsidiary
Borrower. For the purposes of Sections 5, 6, 7, 8 and 9 (including defined terms
used therein) any reference to “Borrower” shall also mean, and include, the
Company in its capacity as guarantor under Section 13.

“Borrowing” shall mean (i) the incurrence by a single Borrower of Revolving
Loans that are Base Rate Loans on a pro rata basis from all Lenders; (ii) the
incurrence by a single Borrower of Revolving Loans that are Eurodollar Loans on
a pro rata basis from all Lenders, on a given date (or resulting from
conversions on a given date), having the same Interest Period, provided that
Base Rate Loans incurred pursuant to Section 1.11(b) shall be considered part of
any related Borrowing of Eurodollar Loans; and (iii) a Competitive Bid
Borrowing.

 

 

 

51

 

 

 



 

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close, (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans and Competitive Bid Loans made pursuant to a
Spread Borrowing, any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in the London interbank
Eurodollar market and, with respect to any notices or determinations in respect
of Euros, which is customarily a “Business Day” for such notices or
determinations.

“Canadian Dollars” shall mean freely transferable lawful money of Canada.

“Canadian Dollar Equivalent” shall mean, at any time for the computation
thereof, the amount of Canadian Dollars which could be purchased with the amount
of Dollars involved in such computation at the spot exchange rate therefor as
quoted by the Administrative Agent as of 11:00 A.M. (London time) on the date
three Business Days prior to the date of any determination thereof for purchase
on such date.

“Capital Stock” shall mean any capital stock of the Company or any Consolidated
Subsidiary (to the extent issued to a Person other than the Borrowers), whether
common or preferred.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having, capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper rated at least A-1 or the equivalent thereof
by S&P or at least P-1 or the equivalent thereof by Moody’s and in each case
maturing not more than one year after the date of acquisition by such Person,
(v) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (iv)
above.

“Change of Control” shall mean the occurrence of any of the following events or
conditions: (a) any Person or group of Persons (as used in Sections 13 and 14 of
the Securities Exchange Act of 1934, and the rules and regulations thereunder)
shall have become the beneficial owner (as defined in rules promulgated by the
SEC) of more than 40% of the voting securities of the Company; or (b) a majority
of the members of the Company’s board of directors are persons who are then
serving on the board of directors without having been elected by the board of
directors or having been nominated for election by its shareholders.

 

 

 

52

 

 

 



 

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitment” shall mean, with respect to each Lender, at any time, the amount
set forth opposite such Lender’s name on Annex I, as the same may be increased
pursuant to Section 1.16 or reduced pursuant to Sections 1.14, 3.02, 3.03 or
9.01.

“Company” shall have the meaning provided in the first paragraph of this
Agreement.

“Company Guaranty” shall mean the guaranty of the Company provided in Section
13.

“Competitive Bid Borrowing” shall mean a Borrowing by a Borrower of Competitive
Bid Loans pursuant to Section 1.04.

“Competitive Bid Loan” shall have the meaning specified in Section 1.01(b).

“Competitive Bid Note” shall have the meaning provided in Section 1.06(a).

“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the Company and its Subsidiaries on such date determined on a
consolidated basis, plus, to the extent not otherwise included in Net Worth, the
then issued and outstanding amount of all Qualified Trust Preferred Securities
and Qualified Mandatorily Convertible Preferred Securities.

“Consolidated Subsidiary” shall mean at any date any Subsidiary or other entity
the accounts of which, in accordance with GAAP, would be consolidated with those
of the Company in its consolidated financial statements as of such date.

“Consolidated Tangible Net Worth” shall mean, as of the date of any
determination, Consolidated Net Worth of the Company on such date less the
amount of all intangible items included therein, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks, brand names and write-ups of assets.

“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of (i) Consolidated Total Debt and (ii) Consolidated Net Worth.

“Consolidated Total Debt” shall mean, as of any date of determination, all Debt
of the Company and its Subsidiaries on such date determined on a consolidated
basis.

“Credit Documents” shall mean this Agreement and any Notes.

“Cumulative Consolidated Net Income” shall mean, for any period, an amount equal
to the net income of the Company and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) for such period.

 

 

 

53

 

 

 



 

 

“DSB Assumption Agreement” shall mean an assumption agreement in the form of
Exhibit G.

“Debentures” shall mean subordinated debt securities issued by the Company or
any Subsidiary to a Special Purpose Trust in exchange for proceeds of Qualified
Preferred Securities and common securities of such Special Purpose Trust.

“Debt” of any Person shall mean at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to reimburse any bank or other Person in
respect of amounts payable under a banker’s acceptance, (vi) all Redeemable
Preferred Stock of such Person (in the event such Person is a corporation),
(vii) all obligations (absolute or contingent) of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (viii) all Debt of others secured by a Lien on any asset of
such Person, whether or not such Debt is assumed by such Person, and (ix) all
Debt of others Guaranteed by such Person; provided, that (A) for the avoidance
of doubt, insurance payment liabilities, as such, and liabilities arising in the
ordinary course of such Person’s business as an insurance or reinsurance company
(including GICs) or a corporate member of The Council of Lloyd’s or as a
provider of financial or investment services or contracts (in each case other
than in connection with the provision of financing to such Person or any of such
Person’s Affiliate) shall not constitute Debt, and (B) solely for purposes of
Section 8.10 and the definition of “Consolidated Total Debt,” “Debt” shall not
include (I) any contingent obligations of any Person under or in connection with
acceptance, letter of credit or similar facilities so long as no drawings or
payments have been made in respect thereof, (II) obligations of the Company or
any Subsidiary under any Debentures or under any subordinated guaranty of any
Qualified Trust Preferred Securities or obligations of a Special Purpose Trust
under any Qualified Trust Preferred Securities or (III) obligations of the
Company in respect of any Redeemable Preferred Stock that is part of a unit
which constitutes Qualified Mandatorily Convertible Preferred Securities, but
only up until such time as such Redeemable Preferred Securities are remarketed
in connection with the settlement of the related contract for the purchase and
sale of the Company’s ordinary common shares.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Subsidiary Borrower” shall mean Partner Reinsurance Company Ltd.,
PartnerRe S.A., Partner Reinsurance Company of the U.S., PartnerRe Insurance
Company of New York, PartnerRe Ireland Insurance Limited, Partner Reinsurance
Ireland Limited and each 90% Owned Subsidiary of the Company which is designated
as a Designated Subsidiary Borrower in accordance with Section 1.15.

 

 

 

54

 

 

 



 

 

“Dispositions” shall have the meaning provided for in Section 8.03(b).

“Dollar Equivalent” shall mean, at any time for the determination thereof in
accordance with Section 12.07(c), the amount of Dollars which could be purchased
with the amount of the relevant Alternate Currency involved in such computation
at the spot exchange rate therefor as quoted by the Administrative Agent as of
11:00 A.M. (London time) on the date two Business Days prior to the date of any
determination thereof for purchase on such date.

“Dollar” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Equity Interests” shall mean, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect as of the
Restatement Effective Date and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as a Borrower or any of its Subsidiaries or is under
common control (within the meaning of Section 414(c) of the Code) with the
Borrower or any of its Subsidiaries.

“Euro” shall mean the lawful currency of each of the Participating Member
States.

“Euro Equivalent” shall mean, at any time for the determination thereof, the
amount of Euros which could be purchased with the amount of Dollars involved in
such computation at the spot exchange rate therefor as quoted by JPMorgan Chase
as of 11:00 A.M. (London time) on the date two Business Days prior to the date
of any determination thereof for purchase on such date.

“Eurodollar Loan” shall mean each Loan that at the election of each Borrower is
bearing interest by reference to LIBOR.

 

 

 

55

 

 

 



 

 

“Event of Default” shall have the meaning specified in Section 9.01.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

“Excluded Period” shall mean, with respect to any additional amount payable
under Section 1.11(a)(ii), 1.11(c), 1.11(d), 1.11(e) or 2.06, the period ending
180 days prior to the applicable Lender’s delivery of the written notice
referenced in 1.11(a)(ii), 1.11(c), 1.11(d), 1.11(e) or 2.06, as applicable,
with respect to such additional amount.

“Existing Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.

“Existing Fronted Letter of Credit” shall have the meaning provided in Section
2.10.

“Existing Lender” shall mean each “Lender” under and as defined in the Existing
Credit Agreement.

“Existing Several Letter of Credit” shall have the meaning provided in Section
2.11.

“Facility Fees” shall have the meaning specified in Section 3.01(a).

“Facing Fee” shall have the meaning provided in Section 3.01(f).

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.

“Final Maturity Date” shall mean September 30, 2010.

“Financial Statement Delivery Date” shall mean each date upon which the
Company’s audited annual financial statements are delivered pursuant to Section
7.01(b).

“Fiscal Year” means any fiscal year of the Borrowers.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States of America,

 

 

 

56

 

 

 



 

which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Fronted Letter of Credit” shall have the meaning provided in Section 2.02(a)
and shall include each Existing Fronted Letter of Credit.

“Fronted Unpaid Drawing” shall have the meaning provided in Section 2.05.

“Fronting Lender” shall mean JPMorgan Chase and any other Lender reasonably
acceptable to the Administrative Agent (or their respective Affiliates) which is
requested by the Company and which agrees in its sole discretion in writing, to
issue Fronted Letters of Credit hereunder pursuant to Section 2.02; provided
that no Fronting Lender shall be required to issue more than an aggregate Stated
Amount of all Fronted Letters of Credit issued by such Fronting Lender as has
been separately agreed upon by such Fronting Lender and the Company in writing.

“Fronting Participant” shall have the meaning provided in Section 2.02(b).

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality regulatory body, court,
central bank or other entity exercising executive, legislative, judicial, taxing
regulatory or administrative powers or functions of or pertaining to government
including, without limitation, any Applicable Insurance Regulatory Authority.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Lenders and each LC Issuer.

“Guaranteed Obligations” shall mean the principal and interest on each Note
issued by each Designated Subsidiary Borrower to each Lender, and Loans made to
each Designated Subsidiary Borrower, under this Agreement and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued for the
account of each Designated

 

 

 

57

 

 

 



 

Subsidiary Borrower, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of each Designated
Subsidiary Borrower to such Lender, the Administrative Agent and each LC Issuer
now existing or hereafter incurred under, arising out of or in connection with
this Agreement and each other Credit Document for which each Designated
Subsidiary Borrower is a party and the due performance and compliance by any
such Designated Subsidiary Borrower with all the terms, conditions and
agreements contained in this Agreement and each such other Credit Document.

“Insurance Business” shall mean one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

“Interest Period” shall mean (a) with respect to any Eurodollar Loan, the
interest period applicable thereto, as determined pursuant to Section 1.10 and
(b) with respect to any Competitive Bid Loan, the period beginning on the date
of incurrence thereof and ending on the stated maturity date thereof.

“Interest Rate Basis” shall mean LIBOR and/or such other basis for determining
an interest rate as the Borrowers and the Administrative Agent may agree upon
from time to time.

“Irish Designated Subsidiary Borrower” shall mean any Designated Subsidiary
Borrower organized under the laws of Ireland.

“Issuing Agent” shall mean JPMorgan Chase.

“Issuing Country” shall have the meaning specified in Section 12.17(a).

“JPMorgan Chase” shall have the meaning provided in the first paragraph of this
Agreement.

“Judgment Currency” shall have the meaning provided in Section 12.16(a).

“Judgment Currency Conversion Date” shall have the meaning provided in Section
12.16(a).

“L/C FMD Amount” shall mean the Letter of Credit Outstandings as of the Final
Maturity Date.

“LC Issuer” shall mean each of the Issuing Agent and each Fronting Lender.

“Lender” or “Lenders” shall have the meaning provided in the first paragraph of
this Agreement.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing that it is required to
make or (ii) a Lender having notified the Administrative Agent and/or each
Borrower that it does not intend to comply

 

 

 

58

 

 

 



 

with its obligations under Section 1.01, in the case of either clause (i) or
(ii) above as a result of the appointment of a receiver or conservator with
respect to such Lender at the direction or request of any regulatory agency or
authority.

“Letter of Credit” shall mean each Fronted Letter of Credit and each Several
Letter of Credit

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(c).

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication (i) the aggregate Stated Amount of all Letters of Credit and (ii)
the aggregate amount of all Unpaid Drawings in respect of all Letters of Credit.

“Letter of Credit Request” shall have the meaning provided in Section 2.04(a).

“Letter of Credit Supportable Obligations” shall mean obligations of the
Borrowers or any of their Subsidiaries which are permitted to exist pursuant to
the terms of this Agreement.

“LIBOR” shall mean, for each Interest Period applicable to any Loan (or other
period for determination), the British Bankers Association Interest Settlement
Rate that appears on page 3750 (or other appropriate page if the relevant
currency does not appear on such page) of the Dow Jones Telerate Screen (or any
successor page) for deposits in the relevant currency with maturities comparable
to such Interest Period (or other period for determination) as of 11:00 A.M.
(London time) on the date which is two Business Days prior to the commencement
of such Interest Period (or other period for determination ) or, if such a rate
does not appear on the Dow Jones Telerate Screen (or any successor page), the
offered quotations to first-class banks in the London interbank market by JP
Morgan Chase for deposits in the relevant currency of amounts in same day funds
comparable to the outstanding principal amount of such Loan with maturities
comparable to such Interest Period (or other period for determination)
determined as of 11:00 A.M. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period (or other period for
determination).

“Lien” shall mean, with respect to any asset, any mortgage, deed to secure debt,
deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, servitude or encumbrance of any kind in
respect of such asset to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which they have acquired or hold subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Loan” or “Loans” shall mean each Revolving Loan and each Competitive Bid Loan.

“Loan Sublimit” shall mean, at any time, an amount equal to 50% of the Total
Commitment at such time.

 

 

 

59

 

 

 



 

 

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean, (i) a material adverse effect on the
business, operations, property or financial condition of the Company and its
Subsidiaries taken as a whole or (ii) a material adverse effect on (x) the
rights and remedies of the Administrative Agent or the Lenders under the Credit
Documents, (y) the ability of any Borrower to perform its obligations under the
Credit Documents to which it is a party, as applicable, or (z) the legality,
validity or enforceability of any Credit Document.

“Material Subsidiary” shall mean any Subsidiary of the Company whose total
assets or total revenues exceed 2.5% of the total assets or gross revenues,
respectively, of the Company and its Subsidiaries on a consolidated basis as of
the most recent fiscal quarter end and for the most recent fiscal quarter
period, respectively, determined in accordance with GAAP.

“Minimum Borrowing Amount” shall mean (i) for any Revolving Loans, $2,500,000,
(ii) for any Competitive Bid Loans that are Dollar denominated, $2,500,000 and
(iii) for any Competitive Bid Loans that are Alternate Currency Loans, an amount
in the respective Alternate Currency having a Dollar Equivalent (determined at
the time a Notice of Competitive Bid Borrowing is received) of $2,500,000.

“Moody’s” shall mean Moody’s Investor Services Inc. and it successors.

“Moody’s Credit Rating” shall mean the rating level (it being understood that a
rating level shall include numerical modifiers and (+) and (-) modifiers)
assigned by Moody’s to the senior unsecured long-term debt of the Company. If
the foregoing rating shall be changed by Moody’s, such change shall be effective
for purposes of this definition on the Business Day following the day on which
Moody’s announces such change.

"Multiemployer Plan" shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) a Borrower, any of its Subsidiaries or any of
its ERISA Affiliates, and each such plan for the five year period immediately
following the latest date on which such Borrower, such Subsidiary or such ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders equity, excluding any treasury stock.

“New Solutions” shall mean PartnerRe New Solutions Inc., a Delaware corporation
and a Wholly-Owned Subsidiary of the Borrower.

“90%-Owned Subsidiary” of any Person shall mean any other Person to the extent
at least 90% of each class of the capital stock or other ownership interests are
owned directly or indirectly by such first Person.

 

 

 

60

 

 

 



 

 

“Non-Continuing Lender Agreement” shall mean the Non-Continuing Lender Agreement
substantially in the form of Exhibit J (appropriately completed).

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Note” shall mean each Revolving Note and each Competitive Bid Note.

“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).

“Notice of Competitive Bid Borrowing” shall have the meaning provided in Section
1.04(a).

“Notice of Conversion” shall have the meaning provided in Section 1.07.

“Notice of Non-Extension” shall have the meaning specified in Section 2.07.

“Notice Office” shall mean (a) except as provided in clause (b) below, the
office of the Administrative Agent at 1111 Fannin 10th Floor, Houston, Texas
77002, Attention: Jeremy Jones, Telephone: 713-750-3507, Facsimile: 713-750-2223
and (b) in the case of Notices of Borrowing in respect of Eurodollar Loans
constituting Alternate Currency Loans, the office of the Administrative Agent at
125 London Wall, London, U.K. EC2Y5; or in each case such other office as the
Administrative Agent may designate to the Borrowers from time to time.

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Administrative Agent or any Lender pursuant to the terms of this Agreement or
any other Credit Document.

“Obligation Currency” shall have the meaning provided in Section 12.16(a).

“Original Effective Date” shall mean the “Effective Date” under, and as defined
in, the Existing Credit Agreement.

“Other Alternate Currency” shall mean any freely transferable currency other
than any Primary Alternate Currency, to the extent such currency is approved by
the Administrative Agent.

“Participating Member State” shall mean any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.

“Partner Reinsurance Company Ltd.” shall mean Partner Reinsurance Company Ltd.,
a company organized under the laws of Bermuda.

“Partner Reinsurance Ireland Limited” shall mean Partner Reinsurance Ireland
Limited, a company organized under the laws of Ireland.

“PartnerRe Insurance Company of New York” shall mean PartnerRe Insurance Company
of New York, a corporation organized under the laws of the State of New York.

 

 

 

61

 

 

 



 

 

“PartnerRe Ireland Insurance Limited” shall mean PartnerRe Ireland Insurance
Limited, a company organized under the laws of Ireland.

“PartnerRe S.A.” shall mean PartnerRe S.A., a company organized under the laws
of France.

“Partner Reinsurance Company of the US” shall mean Partner Reinsurance Company
of the U.S., a corporation organized under the laws of the State of New York.

“Patriot Act” shall have the meaning provided in Section 12.19.

“Payment Office” shall mean the office of the Administrative Agent at 1111
Fannin 10th Floor, Houston, Texas 77002, Jeremy Jones, Telephone: 713-750-3507,
Facsimile: 713-750-2223, or such other office or offices as the Administrative
Agent may designate to the Borrowers from time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage” shall mean, at any time for each Lender, the percentage obtained by
dividing such Lender’s Commitment at such time by the Total Commitment then in
effect, provided that if the Total Commitment has been terminated, the
Percentage of each Lender shall be determined by dividing such Lender’s
Commitment as in effect immediately prior to such termination by the Total
Commitment as in effect immediately prior to such termination (but also giving
effect to any assignments made in accordance with Section 12.04(b) after the
date on which the Total Commitment has terminated).

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or
business entity or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA and
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) a Borrower, any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which each such Borrower,
its Subsidiaries or ERISA Affiliates maintained, contributed to or had an
obligation to contribute to such plan.

“Pounds Sterling” shall mean freely transferable lawful money of the United
Kingdom.

“Pounds Sterling Equivalent” shall mean, at any time for the determination
thereof, the amount of Pounds Sterling which could be purchased with the amount
of Dollars involved in such computation at the spot exchange rate therefor as
quoted by JPMorgan Chase as of 11:00 A.M. (London time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date.

“Pre-existing Lender” shall have the meaning provided in Section 1.16(c).

 

 

 

62

 

 

 



 

 

“Primary Alternate Currency” shall mean each of Euros, Pounds Sterling, Swiss
Francs and Canadian Dollars.

“Prime Lending Rate” shall mean the rate which JPMorgan Chase announces from
time to time as its prime commercial lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. JPMorgan Chase may make commercial loans or
other loans at rates of interest at, above or below the Prime Lending Rate.

“Principal Amount” shall mean (i) the outstanding principal amount of each Loan
denominated in Dollars, and/or (ii) the Dollar Equivalent of the outstanding
principal amount of each Alternate Currency Loan, as the context may require.

“Private Act” shall mean separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to a Borrower, in whole or in
part.

“Qualified Mandatorily Convertible Preferred Securities” shall mean (without
duplication) (a) the 8% Premium Equity Participating Security Units issued by
the Company; and (b) other units comprised of (i) preferred shares of the
Company and (ii) a contract for the sale of ordinary common shares of the
Company so long as the holder of such unit is obligated to purchase such
ordinary common shares with cash or the proceeds from remarketing such preferred
shares.

“Qualified Trust Preferred Securities” shall mean (a) the 7.90% Preferred
Securities issued by PartnerRe Capital Trust I and guaranteed by the Company;
and (b) other preferred securities issued by a Special Purpose Trust which shall
provide, among other things, that dividends shall be payable only out of
proceeds of interest payments on the Debentures, so long as such preferred
securities do not constitute Redeemable Preferred Stock.

“Rating Agency” shall mean S&P or Moody’s, as the case may be.

“Redeemable Preferred Stock” of any Person shall mean any preferred stock issued
by such Person which (a) is either (i) mandatorily redeemable (by sinking fund
or similar payments or otherwise) prior to the fifth anniversary of the Final
Maturity Date or (ii) redeemable at the option of the holder thereof or (b)
contains any financial performance related covenants or incurrence covenants
which restrict the operations of the issuer thereof; provided that any preferred
stock that such Person has the right or obligation to redeem at such time with
Capital Stock that is not Redeemable Preferred Stock, shall not constitute
Redeemable Preferred Stock.

“Register” shall have the meaning provided in Section 12.15.

“Regulated Insurance Company” shall mean each Subsidiary of the Company, whether
now owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction (domestic or foreign) and is
regulated by any Applicable Insurance Regulatory Authority.

 

 

 

63

 

 

 



 

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Relevant Currency Equivalent” shall mean the Dollar Equivalent, the Canadian
Dollar Equivalent, the Euro Equivalent, the Pounds Sterling Equivalent or the
Swiss Franc Equivalent.

“Replaced Lender” shall have the meaning provided in Section 1.14.

“Replacement Lender” shall have the meaning provided in Section 1.14.

“Reply Date” shall have the meaning specified in Section 1.04(b).

“Required Lenders” shall mean at any time Non-Defaulting Lenders having at least
a majority of the aggregate Commitments of all Non-Defaulting Lenders; provided
that if the Total Commitment has been terminated, then the Required Lenders
shall mean Lenders whose outstanding Loans equal or exceed a majority of the
aggregate outstanding Loans at such time.

“Restatement Effective Date” shall have the meaning provided in Section 5.01.

“Restatement Effective Overall Rate” shall mean the rate designated as such in
the TEG Letter.

 

“Retroactive Period” shall have the meaning provided in Section 1.11(f).

“Revolving Loan” shall have the meaning specified in Section 1.01(a).

“Revolving Note” shall have the meaning provided in Section 1.06(a).

“S&P” shall mean Standard & Poor’s Ratings Group and its successors.

“S&P Credit Rating” shall mean the rating level (it being understood that a
rating level shall include numerical modifiers and (+) and (-) modifiers)
assigned by S&P to the senior unsecured long-term debt of the Company. If the
foregoing rating shall be changed by S&P, such change shall be effective for
purposes of this definition on the Business Day following the day on which S&P
announces such change.

“Section 4.04 Certificate” shall have the meaning provided in Section
4.04(b)(ii).

“Service of Process Agent” means Partner Reinsurance Company of the U.S., with
offices on the date hereof located at 1 Greenwich Plaza, Greenwich, CT 06830.

 

 

 

64

 

 

 



 

 

“Several Letter of Credit” shall have the meaning provided in Section 2.01(a)
and shall include each Existing Several Letter of Credit and each Specified
Several Letter of Credit.

“Several Unpaid Drawing” shall have the meaning provided in Section 2.05.

“Special Purpose Trust” shall mean a special purpose business trust established
by the Company or any Subsidiary of which the Company or any Subsidiary will
hold all the common securities, which will be the issuer of Qualified Trust
Preferred Securities, and which will loan to the Company or any Subsidiary (such
loan being evidenced by the Debentures) the net proceeds of the issuance and
sale of the Qualified Trust Preferred Securities and common securities of such
Special Purpose Trust.

“Specified Several Letters of Credit” shall have the meaning provided in Section
1.16(c).

“Spread” shall mean a percentage per annum in excess of, or less than, an
Interest Rate Basis.

“Spread Borrowing” shall mean a Competitive Bid Borrowing with respect to which
a Borrower has requested the Bidder Lenders to make Competitive Bid Loans at a
Spread over or under a specified Interest Rate Basis.

“Stated Amount” shall mean at, any time, (i) if the Letter of Credit is
denominated in Dollars, the maximum amount available to be drawn thereunder
(regardless of whether any conditions for drawing could then be met) and (ii) if
the Letter of Credit is an Alternative Currency Letter of Credit, the Dollar
Equivalent of the maximum amount available to be drawn under the Letter of
Credit (regardless of whether any conditions for drawing could then be met).

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of the Company.

“Swiss Franc Equivalent” shall mean, at any time for the determination thereof,
the amount of Swiss Francs which could be purchased with the amount of Dollars
involved in such computation at the spot exchange rate therefor as quoted by
JPMorgan Chase as of 11:00 A.M. (London time) on the date two Business Days
prior to the date of any determination thereof for purchase on such date.

“Swiss Francs” shall mean freely transferable lawful money of Switzerland.

“Tax Refund” shall have the meaning provided in Section 4.4(d).

 

 

 

65

 

 

 



 

 

“Taxes” shall have the meaning provided in Section 4.04(a).

“TEG Letter” shall mean the letter dated as of the date hereof addressed to
PartnerRe S.A. from the Administrative Agent setting forth the effective overall
interest rate in respect of the Loans to be made available to PartnerRe S.A. and
the basis therefor.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Unutilized Commitment” shall mean, at any time, the Total Commitment at
such time minus the sum of the aggregate outstanding Principal Amount of Loans
at such time and the Letter of Credit Outstandings at such time.

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto.

“Unpaid Drawings” shall mean the Several Unpaid Drawings and the Fronted Unpaid
Drawings.

“U.S. Borrower” shall mean a Borrower organized under the laws of the United
States.

“Utilization Fee” shall have the meaning provided for in Section 3.01(b).

“Wholly-Owned Subsidiary” of any Person shall mean any other Person to the
extent all of the capital stock or other ownership interests in such other
Person, other than directors’ qualifying shares, is owned directly or indirectly
by such first Person.

“Written” or “in writing” shall mean any form of written communication or a
communication by means of facsimile transmission, telegraph or cable.

SECTION 11. The Administrative Agent.

11.01    Appointment. The Lenders hereby designate JPMorgan Chase as
Administrative Agent (such term as used in this Section 11 to include JPMorgan
Chase, acting as Issuing Agent under this Agreement and each Letter of Credit),
to act as specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Agents may perform any of their duties hereunder by or
through their respective officers, directors, agents, employees or affiliates.

11.02    Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and the
other Credit

 

 

 

66

 

 

 



 

Documents. Neither the Administrative Agent nor any of its respective officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by their gross negligence or willful
misconduct. The duties of the Administrative Agent shall be mechanical and
administrative in nature; the Administrative Agent shall not have by reason of
this Agreement or any other Credit Document a fiduciary relationship in respect
of any Lender or the holder of any Note; and nothing in this Agreement or any
other Credit Document, expressed or implied, is intended to or shall be so
construed as to impose upon either Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein with respect to the Administrative Agent.

11.03    Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Borrowers and their Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrowers and their Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrowers and their Subsidiaries be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrowers and their Subsidiaries or the existence or
possible existence of any Default or Event of Default.

11.04    Certain Rights of the Administrative Agent. If any Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

11.05    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype, facsimile or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that such Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit

 

 

 

67

 

 

 



 

Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

11.06    Indemnification. To the extent the Administrative Agent is not
reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify the Administrative Agent, in proportion to their respective
“percentages” as used in determining the Required Lenders, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent in
performing its respective duties hereunder or under any other Credit Document,
in any way relating to or arising out of this Agreement or any other Credit
Document provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent.

11.07    The Administrative Agent’s Individual Capacities. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lenders,” “Required Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacities. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with each Borrower or any Affiliate of each
Borrower as if they were not performing the duties specified herein, and may
accept fees and other consideration from each Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

11.08    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or indorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

11.09    Resignation by the Administrative Agent. (a) The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrowers and the Lenders. Such resignation shall take
effect upon (i) the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below and (ii) notice by the
Administrative Agent to each beneficiary of each then outstanding Letter of
Credit of the change in Administrative Agent. Upon the effectiveness of such
resignation, the resigning Administrative Agent shall return to the Company a
pro-rated portion of any administrative fee that has been paid in advance for
the period following the effectiveness of its resignation.

 

 

 

68

 

 

 



 

 

(b)        Upon any such notice of resignation, the Required Lenders shall
appoint a successor Administrative Agent hereunder who shall be a Lender,
commercial bank or trust company reasonably acceptable to the Company.

(c)        If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Company shall then appoint a successor Administrative Agent who shall
serve as Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided above.

11.10    Other Agents. No Person listed on the signature pages hereto as a
Co-Arranger, Syndication Agent, Co-Documentation Agent, Sole Lead Arranger or
Sole BookRunner shall have any obligations hereunder in its capacity as such.

SECTION 12. Miscellaneous.

12.01    Payment of Expenses, etc.  The Borrowers jointly and severally agree
to: (i) pay all reasonable out-of-pocket costs and expenses (1) of the
Administrative Agent and each LC Issuer in connection with the negotiation,
syndication, preparation, execution, delivery and administration of the Credit
Documents, Letters of Credit or the documents and instruments referred to
therein and any amendment, waiver or consent relating thereto (including,
without limitation, the reasonable fees and disbursements of White & Case LLP
and of consultants and advisors to the Administrative Agent and its counsel) and
(2) of the Administrative Agent, the Issuing Agent and each of the Lenders in
connection with the enforcement of the Credit Documents, Letters of Credit or
the documents and instruments referred to therein (including, without
limitation, the reasonable fees and disbursements of counsel for each of the
Lenders); (ii) pay and hold the Administrative Agent, the Issuing Agent and each
Lender harmless from and against any and all present and future stamp, VAT and
other similar taxes and duties with respect to the foregoing matters and/or fees
and save each of the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to such Lender) to pay such taxes; and (iii) indemnify each
Lender (including in its capacity as an Administrative Agent and Issuing Agent),
its officers, directors, employees, representatives and agents from and hold
each of them harmless against any and all losses, liabilities, claims, damages
or expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, an investigation (other than an investigation
commenced by such Lender), litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto and whether or not any
such investigation, litigation or other proceeding is between or among the
Administrative Agent, any Lender, or any other third Person) related to the
entering into and/or performance of any Credit Document, Letters of Credit or
the use of the proceeds of any Loans hereunder or the consummation of any
transactions contemplated in any Credit Document, and in each case, including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified). All expenses paid by the Borrowers pursuant to this
Section 12.01 shall be paid in the currency in which such expenses were incurred
by the Administrative Agent, each LC Issuer or Lenders, as the case may be.

 

 

 

69

 

 

 



 

 

12.02    Right of Setoff. In addition to any rights or remedies (including other
rights of set off) which any Lender may have, now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and continuance of an Event of Default, each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits in whatever currency (general or special, time or
demand, provisional or final) at any time held and any other indebtedness at any
time held or owing by such Lender (including, without limitation, by branches
and agencies of such Lender wherever located, but excluding any assets in
securities custody accounts) to or for the credit or the account of any Borrower
against and on account of the Obligations and liabilities of any such Borrower,
now or hereafter existing, to such Lender or any other Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations of any such Borrower purchased by such
Lender or any other Lender pursuant to Section 12.06(b), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured. Each Lender is hereby
designated the agent of all other Lenders for purposes of effecting set off
pursuant to this Section 12.02.

12.03    Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telecopier or facsimile) and mailed, telecopied, faxed or delivered, if to a
Borrower, at the address specified opposite its signature below or in the other
relevant Credit Documents, as the case may be; if to any Lender or the
Administrative Agent, at its address specified for such Lender or the
Administrative Agent on Annex II hereto; or, at such other address as shall be
designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be mailed, telecopied or sent by overnight
courier, and shall be effective when received.

12.04    Benefit of Agreement.  (a)This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto, provided that no Borrower may assign or transfer
any of its rights or obligations hereunder without the prior written consent of
the Lenders. Each Lender may, without the consent of the Borrowers, at any time
grant participations in any of its rights hereunder or under any of the Notes to
any Person, provided that (x) in the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Sections 1.11 and 4.04 of this Agreement to the extent that such Lender would be
entitled to such benefits if the participation had not been entered into or sold
and (y) no Lender shall transfer, grant or assign any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would extend the final scheduled maturity of any Loan or Note in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest

 

 

 

70

 

 

 



 

rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment, or a mandatory prepayment, shall
not constitute a change in the terms of any Commitment).

(b)        Notwithstanding the foregoing, (x) any Lender may assign all or a
portion of and its rights and obligations hereunder to another Lender (or an
Affiliate of such assigning Lender), and (y) with the consent of the
Administrative Agent and, so long as no Default or Event of Default exists, the
Company (which consent shall not be unreasonably withheld), any Lender may
assign all or a portion of its rights and obligations hereunder to one or more
Persons. No assignment pursuant to the immediately preceding sentence by a
Lender (or by Lenders which are Affiliates of each other) shall to the extent
such assignment represents an assignment to an institution other than one or
more Lenders hereunder (or to an Affiliate of an assigning Lender), be in an
aggregate amount less than $5,000,000 unless all of the rights and obligations
of the assigning Lender (or group of Lenders which are Affiliates) is so
assigned and no assignment shall be effective until all of the then outstanding
Several Letters of Credit are returned by each respective beneficiary to the
Issuing Agent for cancellation in exchange for new or amended Several Letters of
Credit which give effect to such assignment (it being understood and agreed that
if the beneficiaries of all then outstanding Several Letters of Credit do not
consent to such amendment or exchange, such assignment cannot occur). If any
Lender so sells or assigns all or a part of its rights hereunder or under the
Notes, any reference in this Agreement or the Notes to such assigning Lender
shall thereafter refer to such Lender and to the respective assignee to the
extent of their respective interests and the respective assignee shall have, to
the extent of such assignment (unless otherwise provided therein), the same
rights and benefits as it would if it were such assigning Lender. Each
assignment pursuant to this Section 12.04(b) shall be effected by the assigning
Lender and the assignee Lender executing an Assignment Agreement (appropriately
completed). At the time of any such assignment, (i) either the assigning or the
assignee Lender shall pay to the Administrative Agent a nonrefundable assignment
fee of $3,500, (ii) Annex I shall be deemed to be amended to reflect the
Commitment of the respective assignee (which shall result in a direct reduction
to the Commitment of the assigning Lender) and of the other Lenders, (iii) the
Borrowers at such time will issue new Notes to the respective assignee and to
the assigning Lender in conformity with the requirements of Section 1.06 and
(iv) all then outstanding Several Letters of Credit (if the beneficiaries
thereof have agreed) shall be amended or returned to the Issuing Agent for
cancellation and reissued to reflect such assignment. To the extent any
assignment pursuant to this Section 12.04(b) is to a Person which is not already
a Lender hereunder and which is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Lender shall provide to the Company and the Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable, a
Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding obligations pursuant to this Section 12.04(b) would, at the time of
such assignment, result in increased costs under Section 1.11 or 4.04 from those
being charged by the respective assigning bank prior to such assignment, then
the Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes specified in said Section 1.11 or 4.04
occurring after the date of the respective assignment). Each Lender and each of
the Borrowers agree to execute such documents (including without limitation
amendments to this

 

 

 

71

 

 

 



 

Agreement and the other Credit Documents) as shall be necessary to effect the
foregoing. Nothing in this clause (b) shall prevent or prohibit any Lender from
pledging its Notes or Loans to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank.

(c)        Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender hereunder
or any grant of participation therein shall be permitted if such transfer,
assignment or grant would require any Borrower to file a registration statement
with the Securities and Exchange Commission or to qualify the Loans under the
“Blue Sky” laws of any State.

12.05    No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or under any other Credit Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which any Agent or any
Lender would otherwise have.

12.06    Payments Pro Rata. (a)  The Administrative Agent agrees that promptly
after its receipt of each payment from or on behalf of each Borrower in respect
of any Obligations of such Borrower hereunder, it shall distribute such payment
to the Lenders (other than any Lender that has expressly waived its right to
receive its pro rata share thereof) pro rata based upon their respective shares,
if any, of the Obligations with respect to which such payment was received.

(b)        Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Borrower to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount,
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c)        Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 12.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

12.07    Calculations; Computations. (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
conformity with GAAP,

 

 

 

72

 

 

 



 

consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrowers to the
Lenders and with respect to any interim financial statements, subject to changes
resulting from audit and normal year-end audit adjustments), provided that (x)
except as otherwise specifically provided herein, all computations determining
compliance with Sections 8.10 and 8.11, including definitions used therein,
shall utilize accounting principles and policies in effect at the time of the
preparation of, and in conformity with those used to prepare, the December 31,
2004 financial statements delivered to the Lenders pursuant to Section 6.04(a)
and (y) if at any time the computations determining compliance with Sections
8.10 and 8.11 utilize accounting principles different from those utilized in the
financial statements furnished to the Lenders, such financial statements shall
be accompanied by reconciliation work-sheets.

(b)        All computations of interest and Fees hereunder shall be made on the
actual number of days elapsed over a year of 360 days (365-366 days for interest
on Base Rate Loans when the Base Rate is based on the Prime Lending Rate).

(c)        For purposes of this Agreement, the Dollar Equivalent of each Loan
that is an Alternate Currency Loan and the Dollar Equivalent of the Stated
Amount of each Letter of Credit that is an Alternate Currency Letter of Credit
shall be calculated on the date when any such Loan is made, such Letter of
Credit is issued, on the first Business Day of each month and at such other
times as designated by the Administrative Agent. Such Dollar Equivalent shall
remain in effect until the same is recalculated by the Administrative Agent as
provided above and notice of such recalculation is received by the Borrowers, it
being understood that until such notice of such recalculation is received, the
Dollar Equivalent shall be that Dollar Equivalent as last reported to the
Borrowers by the Administrative Agent. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of each such determination of the Dollar
Equivalent.

12.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
(a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Any legal
action or proceeding with respect to this Agreement or any other Credit Document
may be brought in the courts of the State of New York or of the United States
for the Southern District of New York, and, by execution and delivery of this
Agreement, each Borrower hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Borrower further irrevocably consents to the service of process out
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it, to the extent located outside New York City, or by hand, to the extent
located within New York City, at its address for notices pursuant to Section
12.03, such service to become effective 30 days after such mailing. Nothing
herein shall affect the right of the Administrative Agent or any Lender to serve
process in any manner permitted by law or to commence legal proceedings or
otherwise proceed against each Borrower in any other jurisdiction.

(b)         Each Borrower hereby irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or

 

 

 

73

 

 

 



 

proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

(c)         EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

(d)         Each Borrower hereby irrevocably designates, appoints and empowers
the Service of Process Agent, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding referred to in clause (a) above. If
for any reason such designee, appointee and agent shall cease to be available to
act as such, each Borrower agrees to designate a new designee, appointee and
agent on the terms and for the purposes of this provision reasonably
satisfactory to the Administrative Agent under this agreement.

12.09    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent.

12.10    Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

12.11    Amendment or Waiver.  Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the Borrowers and the Required Lenders, provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender
(other than a Defaulting Lender) directly affected thereby, (i) extend the Final
Maturity Date or reduce the rate or extend the time of payment of interest
(other than as a result of waiving the applicability of any post-default
increase in interest rates) or Fees or other amounts payable hereunder, or
reduce the principal amount thereof, or increase the Commitment of any Lender
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default shall not constitute a change in the terms of any
Commitment of any Lender), (ii) amend, modify or waive any provision of Section
12.06 or this Section 12.11, (iii) reduce the percentage specified in, or
(except to give effect to any additional facilities hereunder) otherwise modify,
the definition of Required Lenders, (iv) release the Company from its
obligations under Company Guaranty or (v) consent to the assignment or transfer
by each Borrower of any of its rights and obligations under this Agreement.

 

 

 

74

 

 

 



 

 

12.12    Survival.  All indemnities set forth herein including, without
limitation, in Section 1.11, 1.12, 4.04, 12.01 or 12.16 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Loans.

12.13    Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any branch office, Subsidiary or affiliate of such Lender,
provided that the Borrowers shall not be responsible for costs arising under
Section 1.11 or 4.04 resulting from any such transfer (other than a transfer
pursuant to Section 1.13 or 1.14) to the extent not otherwise applicable to such
Lender prior to such transfer.

12.14    Confidentiality.  Subject to Section 12.04, the Lenders shall hold all
non-public information obtained pursuant to the requirements of this Agreement
in accordance with its customary procedure for handling confidential information
of this nature and in accordance with safe and sound banking practices and in
any event may make disclosure to its Affiliates, employees, auditors, advisors
or counsel or as reasonably required by any bona fide transferee or participant
in connection with the contemplated transfer of any Loans or participation
therein (so long as such transferee or participant agrees to be bound by the
provisions of this Section 12.14) or as required or requested by any
governmental agency or representative thereof or pursuant to legal process,
provided that, unless specifically prohibited by applicable law or court order,
each Lender shall notify the Company of any request by any governmental agency
or representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided further that in no event shall any Lender be
obligated or required to return any materials furnished by the Company or any of
its Subsidiaries. Notwithstanding anything herein to the contrary, any Lender
(and any employee, representative or other agent of such Lender) may disclose to
any and all persons, without limitation of any kind, such Lender’s U.S. federal
income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby relating to such Lender and all materials of
any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. However, no disclosure of any
information relating to such tax treatment or tax structure may be made to the
extent nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

12.15    Registry.   Each Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 12.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of the Loans of each
Lender. Failure to make any such recordation, or any error in such recordation
shall not affect the Borrower’s obligations in respect of such Loans. With
respect to any Lender, the transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitments and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption

 

 

 

75

 

 

 



 

Agreement pursuant to Section 12.04(b). Coincident with the delivery of such an
Assignment and Assumption Agreement to the Administrative Agent for acceptance
and registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender. The Borrower agrees to indemnify the Administrative Agent
from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 12.15.

12.16    Judgment Currency.  (a) The Borrowers’ obligations hereunder and under
the other Credit Documents to make payments in the applicable Approved Currency
(pursuant to such Obligation, the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Credit Documents. If, for the purpose
of obtaining or enforcing judgment against each Borrowers in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the Relevant Currency Equivalent, and, in the case
of other currencies, the rate of exchange (as quoted by the Administrative Agent
or if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent) determined, in each case, as of the Business Day immediately preceding
the day on which the judgment is given (such Business Day being hereinafter
referred to as the “Judgment Currency Conversion Date”).

(b)        If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c)        For purposes of determining the Relevant Currency Equivalent or any
other rate of exchange for this Section, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.

12.17    Euro.  (a) If at any time that an Alternate Currency Loan is
outstanding, the relevant Alternate Currency is fully replaced as the lawful
currency of the country that issued such Alternate Currency (the “Issuing
Country”) by the Euro so that all payments are to be made in the Issuing Country
in Euros and not in the Alternate Currency previously the lawful currency of
such country, then such Alternate Currency Loan shall be automatically converted
into a Loan denominated in Euros in a principal amount equal to the amount of
Euros into which the princi

 

 

 

76

 

 

 



 

pal amount of such Alternate Currency Loan would be converted pursuant to the
EMU Legislation and thereafter no further Loans will be available in such
Alternate Currency, with the basis of accrual of interest, notices requirements
and payment offices with respect to such converted Loans to be that consistent
with the convention and practices in the London interbank market for Euro
denominated Loans.

(b)The applicable Borrowers shall from time to time, at the request of any
Lender, pay to such Lender the amount of any losses, damages, liabilities,
claims, reduction in yield, additional expense, increased cost, reduction in any
amount payable, reduction in the effective return of its capital, the decrease
or delay in the payment of interest or any other return forgone by such Lender
or its affiliates as a result of the tax or currency exchange resulting from the
introduction, changeover to or operation of the Euro in any applicable nation or
eurocurrency market.

12.18    Restatement Effective Overall Rate. In accordance with Articles L 313-4
and R. 313-1 of the Code Monetaire et Financier of the French Republic, an
estimate of the Restatement Effective Overall Rate of each Loan to be made to
PartnerRe S.A. is set forth in the TEG Letter, which is incorporated herein by
reference and forms part of this Agreement.

12.19    USA Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (“Title III of Pub. L 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each such Borrower in accordance with
the Patriot Act.

12.20    Return of Notes. Each Lender hereby agrees to return to the Company
each of the Notes previously delivered to such Lender by any Borrower in
connection with the Existing Credit Agreement. To the extent any Lender does not
return all such Notes such Lender hereby indemnifies and holds harmless each
Borrower that has not received such Notes from and against any liability which
each such Borrower may sustain by reason of the loss, misplacement, destruction,
theft or the failure of such Lender to return such Notes.

SECTION 13. Company Guaranty.

13.01    The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Company from the proceeds of the Loans and the
issuance of the Letters of Credit, the Company hereby agrees with the Lenders as
follows: the Company hereby unconditionally and irrevocably guarantees, as
primary obligor and not merely as surety, the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of the
Guaranteed Obligations of each Designated Subsidiary Borrower to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations of any Designated
Subsidiary Borrower to the Guaranteed Creditors becomes due and payable
hereunder, the Company unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand, together with any and all expenses
which may be incurred by the Guaranteed Creditors in collecting any of the
Guaranteed Obligations. This Guaranty is a guaranty of payment and not of
collection. If a claim is ever

 

 

 

77

 

 

 



 

made upon any Guaranteed Creditor for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guaranteed Obligations
and any of the aforesaid payees repays all or part of said amount by reason of
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant, then
and in such event the Company agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon the Company, notwithstanding any
revocation of this Guaranty or any other instrument evidencing any liability of
each Designated Subsidiary Borrower, and the Company shall be and remain liable
to the aforesaid payees hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by any such
payee.

13.02    Bankruptcy. Additionally, the Company unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations of each
Designated Subsidiary Borrower hereunder to the Guaranteed Creditors whether or
not due or payable by each Designated Subsidiary Borrower upon the occurrence of
any of the events specified in Section 9.01(g) and Section 9.01(h) with respect
to such Designated Subsidiary Borrower, and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.

13.03    Nature of Liability. The liability of the Company hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations of each Designated Subsidiary Borrower whether executed
by the Company, any other guarantor or by any other party, and the liability of
the Company hereunder is not affected or impaired by (a) any direction as to
application of payment by each Designated Subsidiary Borrower or by any other
party (other than a direction by the Guaranteed Creditor receiving such
payment), or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations
of each Designated Subsidiary Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by each Designated Subsidiary
Borrower, or (e) any payment made to the Guaranteed Creditors on the Guaranteed
Obligations which any such Guaranteed Creditor repays to each Designated
Subsidiary Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and the Company
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding or (f) any action or inaction of the type
described in Section 13.05.

13.04    Independent Obligation. The obligations of the Company under this
Section 13 are independent of the obligations of any other guarantor, any other
party or each Designated Subsidiary Borrower, and a separate action or actions
may be brought and prosecuted against the Company whether or not action is
brought against any other guarantor, any other party or each Designated
Subsidiary Borrower and whether or not any other guarantor, any other party or
each Designated Subsidiary Borrower be joined in any such action or actions. The
Company waives, to the full extent permitted by law, the benefit of any statute
of limitations affecting its liability under this Section 13 or the enforcement
thereof. Any payment by a Designated Subsidiary Borrower or other circumstance
which operates to toll any statute of

 

 

 

78

 

 

 



 

limitations as to a Designated Subsidiary Borrower shall operate to toll the
statute of limitations as to the Company.

13.05    Authorization. The obligations of the Company under this Section 13
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by any action
taken by any Guaranteed Creditor to:

(a)        change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;

(b)        take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c)        exercise or refrain from exercising any rights against each
Designated Subsidiary Borrower or others or otherwise act or refrain from
acting;

(d)        release or substitute any one or more endorsers, guarantors, each
Designated Subsidiary Borrower or other obligors;

(e)        settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
each Designated Subsidiary Borrower to its creditors other than the Guaranteed
Creditors;

(f)         apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of each Designated Subsidiary Borrower to the
Guaranteed Creditors regardless of what liability or liabilities of each
Designated Subsidiary Borrower remain unpaid;

(g)        consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document or any of such other
instruments or agreements; and/or

(h)        take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Company from its liabilities under this Guaranty.

 

 

 

79

 

 

 



 

 

13.06    Reliance. It is not necessary for the Guaranteed Creditors to inquire
into the capacity or powers of each Designated Subsidiary Borrower or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

13.07    Subordination. Any indebtedness of each Designated Subsidiary Borrower
now or hereafter owing to the Company is hereby subordinated to the Guaranteed
Obligations of each Designated Subsidiary Borrower owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, no Designated Subsidiary Borrower shall make, or be permitted
to make, any payment to the Company in respect of such indebtedness owed to the
Company, but without affecting or impairing in any manner the liability of the
Company under the other provisions of this Guaranty. Prior to the transfer by
the Company of any note or negotiable instrument evidencing any of the
indebtedness of each Designated Subsidiary Borrower to the Company, the Company
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination. Without limiting the generality of the foregoing,
the Company hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.

13.08    Waiver. (a) The Company waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against each Designated Subsidiary Borrower, any other guarantor
or any other party, (ii) proceed against or exhaust any security held from each
Designated Subsidiary Borrower, any other guarantor or any other party or (iii)
pursue any other remedy in any Guaranteed Creditor’s power whatsoever. The
Company waives any defense based on or arising out of any defense of each
Designated Subsidiary Borrower, any other guarantor or any other party, other
than payment in full of the Guaranteed Obligations, based on or arising out of
the disability of each Designated Subsidiary Borrower, any other guarantor or
any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
each Designated Subsidiary Borrower other than payment in full of the Guaranteed
Obligations. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent or any other Guaranteed Creditor by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against the Designated Subsidiary Borrower or any other party, or any
security, without affecting or impairing in any way the liability of the Company
hereunder except to the extent the Guaranteed Obligations have been paid. The
Company waives any defense arising out of any such election by the Guaranteed
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of the Company against
each Designated Subsidiary Borrower or any other party or any security.

(b)        The Company waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or

 

 

 

80

 

 

 



 

incurring of new or additional Guaranteed Obligations. The Company assumes all
responsibility for being and keeping itself informed of each Designated
Subsidiary Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which the Company assumes and
incurs hereunder, and agrees that the Guaranteed Creditors shall have no duty to
advise the Company of information known to them regarding such circumstances or
risks.

The Company warrants and agrees that each of the waivers set forth above is made
with full knowledge of its significance and consequences, and such waivers shall
be effective to the maximum extent permitted by law.

* * *

 

 

 

81

 

 

 



 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

PartnerRe Ltd.

Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attention: Joe Barbosa

PARTNERRE LTD.,
  as a Borrower


By /s/ Patrick A. Thiele                                               
        Title: President & CEO

 

 

with a copy to:

PartnerRe Ltd.

Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attention: Amanda Sodergren

 

 

 

Partner Reinsurance Company Ltd.

Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attention: Joe Barbosa

PARTNER REINSURANCE COMPANY LTD.,
as a Borrower


By /s/ Albert Benchimol                                             
        Title: Executive Vice President & CFO

 

 

with a copy to:

Partner Reinsurance Company Ltd.

Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attention: Amanda Sodergren

 

 

 

PartnerRe S.A.
153, rue de Courcelles
75817 Paris, Cedex 17
Tel: 33(0)1 44 01 17 17
Fax: 33(0)1 44 01 17 80
Attention: Robert Kouba

PARTNERRE S.A.,
as a Borrower


By /s/ Jean-Marie Nessi                                               
        Title: Chairman and CEO

 



 

 

 

 

 

 

 



 

 

 

Partner Reinsurance Company of the U.S.
1 Greenwich Plaza
Greenwich, CT 06830

Tel: (203) 485-4200
Fax: (203) 485-4300
Attention: John B. Wong

PARTNER REINSURANCE COMPANY OF THE U.S.,
as a Borrower


By /s/ John N. Adimari
Title: Executive Vice President and Chief Financial Officer

 

 

with a copy to:

Pa      e   Reinsurance Company of the U.S.
1 Greenwich Plaza
Greenwich, CT 06830

Attention: Cathy A. Hauck




By /s/ Cathy A. Hauck
Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

Part  e  Re Insurance Company of New York
1 Greenwich Plaza
Greenwich, CT 06830

Tel: (203) 485-4200
Fax: (203) 485-4300
Attention: John B. Wong

PARTNERRE INSURANCE COMPANY OF NEW YORK,
as a Borrower


By /s/ John N. Adimari
Title: Executive Vice President and Chief Financial Officer

 

 

with a copy to:

Pa      e   Reinsurance Company of New York
1 Greenwich Plaza
Greenwich, CT 06830

Attention: Cathy A. Hauck




By /s/ Cathy A. Hauck
Title: Executive Vice President, General Counsel and Corporate Secretary

Partner   e Ireland Insurance Limited
Ground Floor
7 Exchange Place
IFSC

Dublin1

Ireland

Attention: Ted Dziurman

PARTNERRE IRELAND INSURANCE LIMITED

as a Borrower

 

 

By /s/ Tadeusz Dziurman                                       
Title: Director

 

 

 

By /s/ John Gerald Murphy                                    
Title: Director



 

 

 

 

 

 

 



 

 

 

Partner Reinsurance Ireland Limited
Ground Floor
7 Exchange Place
IFSC

Dublin1

Ireland

Attention: Ted Dziurman

PARTNER RE INSURANCE IRELAND LIMITED

as a Borrower

 

 

By /s/ Tadeusz Dziurman                                       
Title: Director
Title:

 

 

 

By /s/ John Gerald Murphy                                    
Title: Director

 

 

 

 

 

 

 



 

 

 

JPMORGAN CHASE BANK, N.A.,
Individually, as Issuing Agent and
as Administrative Agent



By /s/ Helen L. Newcomb                                         
        Title: Vice President

 

 

 

 

 

 

 

 



 

 

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
SEPTEMBER 30, 2005, AMONG PARTNERRE LTD., VARIOUS DESIGNATED SUBSIDIARY
BORROWERS, VARIOUS LENDING INSTITUTIONS AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Wachovia Bank, N.A.

 

By: /s/ Kimberly Shaffer  

Title: Director

 

Barclays Bank Plc

 

By: /s/ Clinton Murr  

Title: Manager

 

Credit Suisse

 

By: /s/ Damian Hodel  

Title: Director

 

By: /s/ Petra Jaek  

Title: Assistant Vice President

 

HSBC Bank USA, National Association

 

By: /s/ Daniel Serrao  

Title: Senior Vice President

 

Bank of America, N.A.

 

By: /s/ Debra Basler  

Title: Senior Vice President

 

Citibank, N.A.

 

By: /s/ Maria Hackley  

Title: Managing Director



 

 

 

 

 

 

 



 

 

 

 

Deutsche Bank AG New York Branch

 

By: /s/ John S. McGrill  

Title: Director

 

By: /s/ Brett Harmer  

Title: Vice President

 

Lehman Brothers Bank, FSB

 

By: /s/ Gary T. Taylor  

Title: Senior Vice President

 

Lloyds TSB Bank Plc

 

By: /s/ James Rudd  

Title: Vice President Financial Institutions, USA

 

By: /s/ Candi Obrentz  

Title: Assistant Vice President, Financial Institutions, USA

 

The Royal Bank of Scotlac

 

By: /s/ John Mallett  

Title: Head of Insurance, Financial Institutions Group

 

UBS AG, Stamford Branch

 

By: /s/ Wilfred Vnt  

Title: Director Banking Products Services, US

 

By: /s/ Irja R. Otsa  

Title: Associate Director Banking Products Services, US

 

Mellon Bank, N.A.

 

By: /s/ John M. DiMarsico  

T Assistant Vice President



 

 

 

 

 

 

 



 

 

 

 

National Australia Bank Limited

 

By: /s/ Michael M. McHugh  

Title: Senior Vice President

 

Standard Chartered Bank

 

By: /s/ James Conti  

Title: Vice President

 

By: /s/ Robert Reddington  

Title: Assistant Vice President

 

 

 

 

 

 

 



ANNEX I

 

 

COMMITMENTS

 

Lenders

Commitment

JPMorgan Chase Bank, N.A.

$70,000,000

Wachovia Bank, N.A.

60,000,000

Barclays Bank Plc

60,000,000

Credit Suisse

60,000,000

HSBC Bank USA, National Association

60,000,000

Bank of America, N.A.

60,000,000

Citibank, N.A.

40,000,000

Deutsche Bank AG New York Branch

40,000,000

Lehman Brothers Bank, FSB

40,000,000

Lloyds TSB Bank Plc

40,000,000

The Royal Bank of Scotland Plc

40,000,000

UBS AG, Stamford Branch

40,000,000

Mellon Bank, N.A.

25,000,000

National Australia Bank Ltd.

25,000,000

Standard Chartered Bank

25,000,000

The Bank of Nova Scotia

15,000,000

Total

$700,000,000

 

 

 

 

 

 

 

 



ANNEX II

 

 

LENDER ADDRESSES

 

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Attention: Helen Newcomb

Tel: 212-270-6260

Fax: 212-270-1511

 

 

Wachovia Bank, N.A.

301 South College Street

Charlotte, NC 28288

Attention: Karen Hanke

Tel: 704-374-3061

Fax: 704-383-1625

 

 

Barclays Bank Plc

5 The North Colonnade

London, United Kingdom EC14 4BB Attention: Graham Smart

Tel: +44-20-7773-6450

Fax: +44-20-7773-6807

 

 

Credit Suisse

Bleicherweg 72

Zurich, Switzerland CH 8070 Attention: Damian Hodel

Tel: 41-1333-2379

Fax: 41-1333-4041

 

 

HSBC Bank USA, N.A.

452 Fifth Avenue, Tower 5

New York, NY 10018

Attention: Daniel Serrao

Tel: 212-525-5829

Fax: 212-525-2570

 

 

Bank of America, N.A.

231 S. LaSalle St.

Chicago, IL 60604

Attention: Debra Basler

Tel: 312-828-3734

Fax: 312-628-3600

 

 

Citibank, N.A.

388 Greenwich St., 23rd Floor

New York, NY 10005

Attention: Michael Taylor

Tel: 212-816-4033

Fax: 212-816-4144

 

 

 

 

 

 

 

 

 

 



 

 

 

Deutsche Bank AG New York Branch

60 Wall St., Mail Stop. NYC60-2509 New York, NY 10005

Attention: Ruth Leung

Tel: 212-250-8650

Fax: 212-797-0270

 

 

Lehman Brothers Commercial Bank

c/o Lehman Brothers
745 7th Avenue, 5th Floor

New York, NY 10019

Attention: Janine Shugan

Tel: 212-526-8625

Fax: 917-522-0139

 

 

Lloyds TSB Bank Plc

1251 Avenue of the Americas, 39th Fl. New York, NY 10020

Attention: Jason Eperon

Tel: 212-930-5031

Fax: 212-930-5098

 

 

The Royal Bank of Scotland Plc

9th Floor, 280 Bishopsgate

London EC2M 4RB, UK

Attention: John Mallet

Tel: +44(0)20-7672-1042

Fax: +44(0)20-7672-1073

 

 

UBS AG, Stamford Branch

677 Washington Blvd.

Stamford, CT 06901

Attention: Denise Conzo

Tel: 203-719-3853

Fax: 203-719-3888

 

 

Mellon Bank, N.A.

One Mellon Center

Room 4505

Pittsburgh, PA 15258

Attention: Karla K. Maloof

Tel: 412-236-4147

Fax: 412-234-8087

 

 

National Australia Bank Ltd.

C AND IFS Support Group

88 Wood Street Yeard

London, England EC2V 7QQ Attention: Ray Catt

Tel: 44-20-7710-2139

Fax: 44-20-7410-0237

 

 

 

 

 

 

(ii)

 

 

 



 

 

 

Standard Chartered Bank

One Madison Avenue

New York, NY 10010-3603

Attention: Robert Gilbert

Tel: 212-667-0493

Fax: 212-667-0273

 

 

The Bank of Nova Scotia

One Liberty Plaza

New York, NY 10006

Attention: Fred Guanich

Tel: 212-225-5381

Fax: 212-225-5709

 

 

                

 

 

 

 

 

(iii)

 

 

 



ANNEX III

 

 

SUBSIDIARIES

 

% Bene-ficial
Owner-ship by
Imme-diate
Parent

Jurisdiction
of
Incorporation

PartnerRe Ltd.

—

Bermuda

Partner Reinsurance Company Ltd

100

Bermuda

PartnerRe Servicios Y Compania Limitada (1)

99

Chile

PARC GmbH & Co KG

100

Germany

PARC Service GmbH

100

Germany

Quantitative Strategies Bermuda Ltd.

100

Bermuda

Quantitative Strategies, LLC

100

United States

PartnerRe Services Ltd

100

Bermuda

PartnerRe UK Holdings Limited

100

United Kingdom

PartnerRe (Curacao) N.V

100

Netherlands Antilles

PartnerRe Holdings B.V

100

Netherlands

PartnerRe Holdings SA(2)

70

France

PartnerRe SA

100

France

PartnerRe U.S. Corporation(4)

66

United States

Partner Reinsurance Company of the U.S

100

United States

PartnerRe Insurance Company of New York

100

United States

Transat Madison Corp.

100

United States

PartnerRe Asset Management Corporation

100

United States

PartnerRe New Solutions Inc

100

United States

PartnerRe Finance I Inc

100

United States

PartnerRe Capital Trust I

100

United States

PartnerRe Finance II Inc

100

United States

PartnerRe Capital Trust II

100

United States

PartnerRe Capital Trust III

100

United States

SCI Francoreas

100

France

Coresa (3)

91

Luxembourg

PartnerRe Holdings Ireland Limited

100

Ireland

PartnerRe Ireland Insurance Limited

100

Ireland

Partner Reinsurance Ireland Limited

100

Ireland

 

(1)

Partner Reinsurance Company Ltd holds 99% of PartnerRe Servicios Y Compania
Limitada shares and PartnerRe Services Ltd holds the remaining 1%.

 

 

 

 

 

 

 

 



 

 

(2)

PartnerRe Holdings B.V holds 70% of PartnerRe Holdings SA, Partner Reinsurance
Company Ltd. holds 16% of PartnerRe Holdings SA and PartnerRe (Curacao) N.V
holds the remaining 14%.

 

(3)

SCI Francoreas holds 91% of Coresa shares and PartnerRe SA holds the remaining
9%.

 

(4)

PartnerRe (Curacao) N.V holds 66% of PartnerRe U.S. Corporation and PartnerRe
Ltd. holds the remaining 34%.

 

 

 

(v)

 

 

 



ANNEX IV

 

 

 

INDEBTEDNESS

 

(in US$ millions)

 

Long term debt consisting of a fully collateralized fixed rate

 

loan repayable in 2008.

$220.0

 

 

 

 

 

 

 

 



ANNEX V

 

 

LIENS

(in US$ millions)

New York State Reg. 114 Trusts supporting reinsurance obligations to:

 

Unrelated third party U.S. ceding company clients

$112.7

 

PartnerRe Ltd.’s wholly-owned U.S. reinsurance subsidiaries

382.1

Invested assets pledged in favor of ceding company clients

791.9

Statutory deposits held with U.S. state insurance regulators

14.0

Collateral supporting long term debt (see Annex IV)

251.5

 

$1,552.2

 

 

 

 

 

 

 

 

 



 

 

ANNEX VI

 

EXISTING FRONTED LETTERS OF CREDIT  



BERMUDA

 

 

PARTNER REINSURANCE COMPANY LTD.

 

L/C Number

LC Amount

CCY

Issue Date

Expiry Date

U-620521

$ 1,010,986.14

USD

 

31-Dec-05

U-620677

$ 37,133.79

USD

 

31-Dec-05

U-624075

$ 29,258.06

USD

 

31-May-06

TOTAL

$ 1,077,377.99

 

 

 

 

 

 

 

 

FRANCE

444403973

 

PARTNER RE SA

 

L/C Number

LC Amount

CCY

Issue Date

Expiry Date

U-249979

ZAR 30,857,920.00

ZAR

 

30-Oct-06

TOTAL

USD 4,837,574.47

 

 

 

 

 

 

 

 

 

 

 



 

 

ANNEX VII

 

EXISTING SEVERAL LETTERS OF CREDIT



USA

444403951

 

PARTNER REINSURANCE COMPANY OF THE US

 

L/C Number

LC Amount

CCY

Issue Date

Expiry Date

U-793796

$ 375,884.00

USD

1-Aug-05

30-Sep-06

TOTAL

$ 375,884.00

 

 

 

 

 

 

 

 

 

 

 

 

 

FRANCE

444403973

 

PARTNER RE SA

 

L/C Number

LC Amount

CCY

Issue Date

Expiry Date

U-229744

$ 3,092.09

USD

8-Aug-05

31-Dec-05

U-229745

$ 46,512.40

USD

9-Aug-04

31-Dec-05

U-229747

$ 1,365,605.90

USD

12-Jul-05

31-Dec-05

U-229749

$ 530,987.71

USD

22-Jul-05

31-Dec-05

U-229750

$ 220,185.08

USD

24-Mar-05

31-Dec-05

U-229751

$ 5,086,556.33

USD

18-Apr-05

31-Dec-05

U-229752

$ 9,100,000.00

USD

24-Mar-05

31-Dec-05

U-229763

$ 272,334.00

USD

29-Jul-05

31-Dec-05

U-229766

$ 185,030.00

USD

25-Mar-05

31-Dec-05

U-229769

$ 150,000.00

USD

9-Aug-04

31-Dec-05

U-229773

$ 4,805,272.30

USD

21-Jun-05

31-Dec-05

U-229774

$ 16,260.10

USD

2-Mar-05

31-Dec-05

U-229776

$ 72,970.00

USD

30-Mar-05

31-Dec-05

U-229777

$ 5,523.47

USD

29-Mar-05

31-Dec-05

U-229778

$ 7,356.19

USD

30-Mar-05

31-Dec-05

U-229779

$ 8,682.81

USD

13-May-05

31-Dec-05

U-229780

$ 184,376.00

USD

2-Mar-05

31-Dec-05

U-229781

$ 208,747.00

USD

25-Mar-05

31-Dec-05

U-229782

$ 8,700.00

USD

13-Jul-05

31-Dec-05

U-229783

$ 6,303.81

USD

9-Aug-04

31-Dec-05

U-229784

$ 12,881.32

USD

25-Mar-05

31-Dec-05

U-229785

$ 720,146.56

USD

18-Apr-05

31-Dec-05

 

 

 

 

 

 

 

 



 

 

 

U-229797

$ 19,156.77

USD

2-Mar-05

31-Dec-05

U-229798

$ 1,027,618.94

USD

23-Aug-05

31-Dec-05

U-229800

$ 26,863.00

USD

30-Mar-05

31-Dec-05

U-229801

$ 2,361,800.00

USD

2-Mar-05

31-Dec-05

U-229802

$ 404,298.00

USD

2-Mar-05

31-Dec-05

U-229803

$ 466,900.00

USD

2-Mar-05

31-Dec-05

U-229804

$ 10,032.68

USD

7-Apr-05

31-Dec-05

U-229805

$ 106,232.00

USD

9-Aug-04

31-Dec-05

U-229817

$ 167,280.83

USD

29-Mar-05

31-Dec-05

U-229818

$ 1,713.37

USD

2-Mar-05

31-Dec-05

U-229821

$ 546,768.00

USD

2-Mar-05

31-Dec-05

U-229825

$ 361,893.00

USD

30-Mar-05

31-Dec-05

U-229827

$ 898,000.00

USD

2-Mar-05

31-Dec-05

U-229829

$ 468,968.00

USD

25-Mar-05

31-Dec-05

U-229830

$ 30,002.67

USD

2-Mar-05

31-Dec-05

U-229832

$ 14,367.59

USD

2-Mar-05

31-Dec-05

U-229839

$ 12,196.32

USD

4-Mar-05

31-Dec-05

U-229842

$ 10,124.00

USD

9-Aug-04

31-Dec-05

U-229843

$ 14,741.00

USD

23-Aug-05

31-Dec-05

U-229844

$ 827,148.00

USD

25-May-05

31-Dec-05

U-229846

$ 99,516.00

USD

26-Jul-05

31-Dec-05

U-229847

$ 40,000.00

USD

9-Aug-04

31-Dec-05

U-229852

$ 654,122.00

USD

17-Jun-05

31-Dec-05

U-229854

$ 556.38

USD

1-Mar-05

30-Nov-05

U-229855

$ 445.11

USD

14-Feb-05

30-Nov-05

U-229862

$ 13,244.77

USD

30-Mar-05

31-Dec-05

U-233278

$ 554,817.38

USD

12-Apr-05

31-Dec-05

U-234365

$ 38,081.64

USD

2-Mar-05

31-Dec-05

U-234366

$ 2,540,551.56

USD

1-Apr-05

31-Dec-05

U-243885

$ 528,429.48

USD

4-Mar-05

31-Dec-05

U-250577

$ 45,406.00

USD

15-Aug-05

31-Dec-05

U-250578

$ 4,586,016.00

USD

28-Jun-05

31-Dec-05

U-250579

$ 28,268.92

USD

2-Mar-05

31-Dec-05

U-618377

$ 707,090.64

USD

24-Mar-05

31-Dec-05

U-619772

$ 14,575,485.00

USD

24-Mar-05

31-Dec-05

TOTAL

$ 55,205,658.12

 

 

 

 

 

 

 

 

 

 

 

 

 

BERMUDA

444403976

 

PARTNER REINSURANCE COMPANY LTD.

 

L/C Number

LC Amount

CCY

Issue Date

Expiry Date

U-228083

$ 8,460,000.00

USD

7-Jul-05

31-Dec-05

U-228084

$ 46,328.36

USD

14-Feb-05

31-Dec-05

 

 

 

 

 

 

 

 



 

 

 

U-228085

$ 23,008,604.30

USD

26-Apr-05

31-Dec-05

U-229053

$ 59,514.00

USD

14-Feb-05

31-Dec-05

U-229054

$ 28,735.53

USD

14-Feb-05

31-Dec-05

U-229055

$ 5,273.25

USD

14-Feb-05

31-Dec-05

U-229056

$ 236,938.16

USD

14-Feb-05

31-Dec-05

U-229057

$ 18,672.70

USD

18-Mar-05

31-Dec-05

U-229058

$ 1,755.03

USD

14-Feb-05

31-Dec-05

U-229061

$ 210,834.36

USD

9-Aug-04

31-Dec-05

U-229083

$ 268,245.99

USD

9-Aug-04

31-Dec-05

U-229088

$ 839,608.65

USD

18-Mar-05

31-Dec-05

U-229091

$ 10,816.18

USD

14-Feb-05

31-Dec-05

U-229092

$ 16,779.40

USD

11-Apr-05

31-Dec-05

U-229094

$ 4,222.56

USD

9-Aug-04

31-Dec-05

U-229095

$ 4,626,470.11

USD

9-Aug-04

31-Dec-05

U-614421

$ 4,511,785.05

USD

2-Sep-05

1-Nov-06

U-617248

$ 1,329,369.62

USD

26-Apr-05

31-Dec-05

U-617249

$ 3,520,374.40

USD

26-Apr-05

31-Dec-05

U-617544

$ 2,631,125.00

USD

18-Mar-05

31-Dec-05

U-617847

$ 33,002,956.00

USD

18-Mar-05

31-Dec-05

U-618601

$ 3,102,508.35

USD

18-Mar-05

31-Dec-05

U-618654

$ 496,550.24

USD

26-Apr-05

31-Dec-05

U-619074

$ 1,378,162.26

USD

26-Apr-05

31-Dec-05

U-619546

$ 733,347.06

USD

26-Apr-05

31-Dec-05

U-619547

$ 74,764.99

USD

26-Apr-05

31-Dec-05

U-619550

$ 120,645.62

USD

26-Apr-05

31-Dec-05

U-619551

$ 325,165.38

USD

26-Apr-05

31-Dec-05

U-619920

$ 94,336.94

USD

26-Apr-05

31-Dec-05

U-620351

$ 101,318.50

USD

7-Feb-05

31-Dec-05

U-620939

$ 70,407.75

USD

27-May-05

31-Dec-05

U-624094

$ 189,375.00

USD

26-Apr-05

31-Mar-06

U-785009

$ 8,688.62

USD

25-Mar-05

15-Nov-06

U-785170

$ 4,709,752.25

USD

18-Mar-05

15-Nov-06

U-785338

$ 1,056,120.54

USD

22-Dec-04

15-Nov-06

U-785833

$ 1,306,971.45

USD

18-Mar-05

31-Dec-05

U-786178

$ 40,636.44

USD

9-Aug-04

31-Dec-05

U-786185

$ 50,122.81

USD

18-Mar-05

31-Dec-05

U-794628

$ 17,324.34

USD

9-Aug-04

31-Dec-05

U-795697

$ 26,882.27

USD

9-Aug-04

31-Dec-05

U-795903

$ 46,012.50

USD

21-Jun-05

31-May-06

U-796007

$ 8,268.85

USD

18-Mar-05

31-Dec-05

U-796363

$ 6,404.34

USD

14-Feb-05

31-Dec-05

U-796395

$ 16,265,307.75

USD

6-Sep-05

31-Dec-05

U-796448

$ 6,435,592.00

USD

24-Aug-05

31-Dec-05

U-796450

$ 3,811,465.15

USD

6-Sep-05

31-Dec-05

U-796451

$ 19,685,991.00

USD

26-Jul-05

31-Dec-05

U-796453

$ 4,167,080.00

USD

18-Mar-05

31-Dec-05

 

 

 

 

 

 

 

 



 

 

 

TOTAL

$ 147,167,611.05

 

 

 

 

 

 

 

 

 

 

 



 

 

TABLE OF CONTENTS

Page

 

 

 

 

(i)

 

 

 



 

 

SECTION 1.

Amount and Terms of Credit

1

 

1.01

Commitment

1

 

1.02

Minimum Borrowing Amounts, etc.

2

 

1.03

Notice of Borrowing of Revolving Loans

2

 

1.04

Competitive Bid Borrowings

2

 

1.05

Disbursement of Funds

4

 

1.06

Notes

5

 

1.07

Conversions

5

 

1.08

Pro Rata Borrowings, etc.

6

 

1.09

Interest

6

 

1.10

Interest Periods

7

 

1.11

Increased Costs, Illegality, etc.

8

 

1.12

Compensation

11

 

1.13

Change of Lending Office

11

 

1.14

Replacement of Lenders

11

 

1.15

Designated Subsidiary Borrowers

12

 

1.16

Additional Commitments

13

SECTION 2.

Letters of Credit

16

 

2.01

Several Letters of Credit

16

 

2.02

Fronted Letters of Credit

17

 

2.03

Conditions to the Issuance of all Letters of Credit

20

 

2.04

Letter of Credit Requests

21

 

2.05

Agreement to Repay Letter of Credit Drawings

22

 

2.06

Increased Costs

22

 

2.07

Letter of Credit Expiration Extensions

23

 

2.08

Changes to Stated Amount

23

 

2.09

Confirming Letters of Credit

24

 

2.10

Existing Fronted Letters of Credit.

24

 

2.11

Existing Several Letters of Credit

24

SECTION 3.

Fees; Commitments

26

 

3.01

Fees

26

 

3.02

Voluntary Reduction of Commitments

27

 

3.03

Mandatory Reduction of Commitments

28

SECTION 4.

Payments

28

 

4.01

Voluntary Prepayments

28

 

4.02

Mandatory Prepayments

28

 

4.03

Method and Place of Payment

29

 

4.04

Net Payments

30

SECTION 5.

Conditions Precedent

32

 

5.01

Conditions Precedent to Restatement Effective Date

32

 

5.02

Conditions Precedent to All Loans and Letters of Credit

34

 

 

 

 

(ii)

 

 

 



 

 

SECTION 6.

Representations, Warranties and Agreements

35

 

6.01

Corporate Existence and Power

35

 

6.02

Corporate and Governmental Authorization; No Contravention

35

 

6.03

Enforceability

35

 

6.04

Financial Information

36

 

6.05

Litigation

36

 

6.06

Tax Returns and Payments

36

 

6.07

Indebtedness

37

 

6.08

Insurance Licenses

37

 

6.09

Intellectual Property

37

 

6.10

Not an Investment Company

37

 

6.11

Public Utility Holding Company Act

37

 

6.12

Ownership of Property; Liens

37

 

6.13

No Default

37

 

6.14

Full Disclosure

37

 

6.15

Compliance with Laws

37

 

6.16

Capital Stock

38

 

6.17

Compliance with ERISA

38

 

6.18

Margin Stock

38

 

6.19

Subsidiaries

38

 

6.20

Use of Proceeds

38

SECTION 7.

Affirmative Covenants

38

 

7.01

Information Covenants

39

 

7.02

Books, Records and Inspections

40

 

7.03

Maintenance of Existence

41

 

7.04

ERISA

41

 

7.05

Insurance

41

 

7.06

Maintenance of Property

42

 

7.07 Payment of Taxes

42

SECTION 8.

Negative Covenants

42

 

8.01

Liens

42

 

8.02

Dissolution

43

 

8.03

Consolidations, Mergers, Sales of Assets and Acquisitions

43

 

8.04

Use of Proceeds

44

 

8.05

Transactions with Affiliates

44

 

8.06

Indebtedness

44

 

8.07

Private Act

44

 

8.08

Restricted Payments

45

 

8.09

Business

45

 

8.10

Leverage Ratio

45

 

8.11

Minimum Consolidated Tangible Net Worth

45

 

8.12

Claims Paying Ratings

45

SECTION 9.

Defaults.

45

 

9.01

Events of Default

45

 

9.02

Notice of Default

48

SECTION 10. Definitions

48

SECTION

11. The Administrative Agent

66

 

11.01

Appointment

66

 

11.02

Nature of Duties

66

 

11.03

Lack of Reliance on the Administrative Agent

67

 

11.04

Certain Rights of the Administrative Agent

67

 

11.05

Reliance

67

 

11.06

Indemnification

68

 

11.07

The Administrative Agent’s Individual Capacities

68

 

11.08

Holders

68

 

11.09

Resignation by the Administrative Agent

68

SECTION 12. Miscellaneous

69

 

12.01

Payment of Expenses, etc

69

 

12.02

Right of Setoff

70

 

12.03

Notices

70

 

12.04

Benefit of Agreement

70

 

12.05

No Waiver; Remedies Cumulative

72

 

12.06

Payments Pro Rata

72

 

12.07

Calculations; Computations

72

 

12.08

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

73

 

12.09

Counterparts

74

 

12.10

Headings Descriptive

74

 

12.11

Amendment or Waiver

74

 

12.12

Survival

75

 

12.13

Domicile of Loans

75

 

12.14

Confidentiality

75

 

12.15

Registry

75

 

12.16

Judgment Currency

76

 

12.17

Euro

76

 

12.18

Restatement Effective Overall Rate

77

 

12.19

USA Patriot Act.

77

 

12.20

Return of Notes.

77

SECTION 13. Company Guaranty

77

 

13.01

The Guaranty

77

 

13.02

Bankruptcy

78

 

13.03

Nature of Liability

78

 

13.04

Independent Obligation

78

 

13.05

Authorization

79

 

13.06

Reliance

80

 

13.07

Subordination

80

 

13.08

Waiver

80

 

ANNEX I

Commitments

 

ANNEX II

Lender Addresses

 

ANNEX III

Subsidiaries

 

ANNEX IV

Debt

 

ANNEX V

Liens

 

ANNEX VI

Existing Fronted Letters of Credit

 

ANNEX VII

Existing Several Letters of Credit

 

EXHIBIT A-1

--

Form of Notice of Borrowing

 

EXHIBIT A-2

--

Form of Notice of Competitive Bid Borrowing

 

EXHIBIT B-1

--

Form of Revolving Note

 

EXHIBIT B-2

--

Form of Competitive Bid Note

 

EXHIBIT C

--

Form of Section 4.04(b)(ii) Certificate

 

EXHIBIT D-1

--

Form of Opinion of Marc Wetherhill, Esq.

 

EXHIBIT D-2

--

Form of Opinion of Cathy A. Hauck, Esq.

 

EXHIBIT D-3

--

Form of Opinion of Davis Polk & Wardwell

 

EXHIBIT D-4

--

Form of Opinion of Davis Polk & Wardwell (Paris)

 

EXHIBIT D-5

--

Form of Opinion of A&L Goodbody Solicitors

 

EXHIBIT E

--

Form of Officers’ Certificate

 

EXHIBIT F

--

Form of Assignment Agreement

 

EXHIBIT G

--

Form of DSB Assumption Agreement

 

EXHIBIT H

--

Form of Opinion of Designated Subsidiary Borrowers’ Counsel

EXHIBIT I

--

Form of Letter of Credit Request

 

EXHIBIT J

--

Form of Non-Continuing Lender Agreement

 

EXHIBIT K

--

Form of Compliance Certificate

 

EXHIBIT L

--

Form of Additional Commitment Agreement

 

 

 

 

 

(iii)

 

 

 

 

 